 



Exhibit 10.1
SILICON VALLEY CA-I, LLC,
a Delaware limited liability company,
Landlord,
and
INTERWOVEN, INC.,
a Delaware corporation
Tenant

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
          1.    
USE AND RESTRICTIONS ON USE
    1     2.    
TERM
    2     3.    
RENT
    2     4.    
RENT ADJUSTMENTS
    3     5.    
SECURITY DEPOSIT
    5     6.    
ALTERATIONS
    6     7.    
REPAIR
    7     8.    
LIENS
    8     9.    
ASSIGNMENT AND SUBLETTING
    8     10.    
INDEMNIFICATION
    10     11.    
INSURANCE
    10     12.    
WAIVER OF SUBROGATION
    11     13.    
SERVICES AND UTILITIES
    11     14.    
HOLDING OVER
    11     15.    
SUBORDINATION
    12     16.    
RULES AND REGULATIONS
    12     17.    
REENTRY BY LANDLORD
    12     18.    
DEFAULT
    13     19.    
REMEDIES
    13     20.    
TENANT’S BANKRUPTCY OR INSOLVENCY
    15     21.    
QUIET ENJOYMENT
    16     22.    
CASUALTY
    16     23.    
EMINENT DOMAIN
    17     24.    
SALE BY LANDLORD
    17     25.    
ESTOPPEL CERTIFICATES
    17     26.    
SURRENDER OF PREMISES
    17     27.    
NOTICES
    18     28.    
TAXES PAYABLE BY TENANT
    18     29.    
RELOCATION OF TENANT. [INTENTIONALLY OMITTED]
    18     30.    
PARKING
    19     31.    
DEFINED TERMS AND HEADINGS
    20     32.    
TENANT’S AUTHORITY
    20     33.    
FINANCIAL STATEMENTS AND CREDIT REPORTS
    20     34.    
COMMISSIONS
    20     35.    
TIME AND APPLICABLE LAW
    20     36.    
SUCCESSORS AND ASSIGNS
    20     37.    
ENTIRE AGREEMENT
    21     38.    
EXAMINATION NOT OPTION
    21  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page          
 
          39.    
RECORDATION
    21     40.    
OPTION TO RENEW
    21     41.    
BUILDING SIGNAGE
    21     42.    
MONUMENT SIGN
    22     43.    
LETTER OF CREDIT
    22     44.    
HETCH-HETCHY GROUND LEASE
    24     45.    
NORTH POINTE OWNER’S ASSOCIATION
    25     46.    
GENERATOR
    25     47.    
ROOF SPACE FOR DISH/ANTENNA
    26     48.    
TENANT’S SECURITY SYSTEM
    28     49.    
FITNESS CENTER
    28     50.    
CAFÉ AREA
    29     51.    
MOISTURE INTRUSION
    30     52.    
LIMITATION OF LANDLORD’S LIABILITY
    31  

     
EXHIBIT A –
  SITE PLAN DEPICTING THE PREMISES, THE OUTSIDE AREAS AND THOSE PORTIONS OF THE
PROPERTY
SUBJECT TO THE GROUND LEASE
EXHIBIT B –
EXHIBIT C –
EXHIBIT D –
EXHIBIT E –
EXHIBIT F –
EXHIBIT G –
EXHIBIT H –
EXHIBIT I –
EXHIBIT J –
  INITIAL ALTERATIONS
COMMENCEMENT DATE MEMORANDUM
RULES AND REGULATIONS
EARLY POSSESSION AGREEMENT
FORM OF LETTER OF CREDIT
FORM OF CONFIDENTIALITY AGREEMENT
LANDLORD’S LOGO FOR MONUMENT SIGN
BUILDING SIGN
MONUMENT SIGN

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

ii



--------------------------------------------------------------------------------



 



SILICON VALLEY PORTFOLIO LEASE
REFERENCE PAGES

     
BUILDING:
  160 E. Tasman Drive
 
  San Jose, California 95134
 
   
LANDLORD:
  SILICON VALLEY CA-I, LLC,
 
  a Delaware limited liability company
 
   
LANDLORD’S ADDRESS:
  Silicon Valley CA-I, LLC
 
  3303 Octavius Dr.
 
  Santa Clara, California 95054
 
  Attn: Property Manager
 
   
WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:
  Silicon Valley CA-I, LLC
 
  Dept. 2091
 
  P.O. Box 39000
 
  San Francisco, California 94139
 
   
LEASE REFERENCE DATE:
  December 18, 2006  
TENANT:
  INTERWOVEN, INC.,
 
  a Delaware corporation
 
   
TENANT’S NOTICE ADDRESS:
   
                    (a) As of beginning of Term:
  160 E. Tasman Drive
 
  San Jose, California 95134
 
  Attn: General Counsel
 
   
 
  With a copy to:
 
   
 
  160 E. Tasman Drive
 
  San Jose, California 95134
 
  Attn: Chief Financial Officer
 
   
                    (b) Prior to beginning of Term (if different):
  If any additional person listed above fails to receive the copy of the notice
of Tenant default, the validity of the notice served on Tenant shall not be
affected thereby.

803 11th Avenue, Sunnyvale, California 94089
 
   
PREMISES ADDRESS:
  160 E. Tasman Drive
 
  San Jose, California 95134
 
   
BUILDING RENTABLE AREA:
  Approximately 110,000 sq. ft. (for outline of Premises see Exhibit A)
 
   
USE:
  General office use for the technology and software industry sector, including
engineering, research and development for software products, professional
services, consulting services, training and education
 
   
DELIVERY DATE:
  One (1) business day following the mutual execution and delivery of this Lease
by Landlord and Tenant and the delivery by Tenant of the Letter of Credit,
prepaid rent and certificates of insurance required hereunder

Initials

iii



--------------------------------------------------------------------------------



 



     
COMMENCEMENT DATE:
  August 1, 2007
 
   
TERM OF LEASE:
  Approximately eighty-four (84) months beginning on the Commencement Date and
ending on the Termination Date.
 
   
TERMINATION DATE:
  July 31, 2014
 
   
ANNUAL RENT and MONTHLY INSTALLMENT OF RENT (Article 3):
   

                                          Period   Rentable Square   Annual Rent
      Monthly Installment from   through   Footage   Per Square Foot   Annual
Rent   of Rent
8/1/2007
    7/31/2008       110,000     $ 13.80     $ 1,518,000.00     $ 126,500.00  
8/1/2008
    7/31/2009       110,000     $ 14.40     $ 1,584,000.00     $ 132,000.00  
8/1/2009
    7/31/2010       110,000     $ 15.00     $ 1,650,000.00     $ 137,500.00  
8/1/2010
    7/31/2011       110,000     $ 16.20     $ 1,782,000.00     $ 148,500.00  
8/1/2011
    7/31/2012       110,000     $ 17.40     $ 1,914,000.00     $ 159,500.00  
8/1/2012
    7/31/2013       110,000     $ 18.60     $ 2,046,000.00     $ 170,500.00  
8/1/2013
    7/31/2014       110,000     $ 19.80     $ 2,178,000.00     $ 181,500.00  

     
INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4):
   $38,500.00 per month
 
   
TENANT’S PROPORTIONATE SHARE:
   100% of the Building
 
   
SECURITY DEPOSIT:
  None
 
   
LETTER OF CREDIT:
   $441,100.00
 
   
PARKING:
  Approximately 345 unreserved parking spaces at no charge during the initial
and any extended Term.
 
   
REAL ESTATE BROKER:
  CBRE, representing Landlord, and Spieker Stratmore, representing Tenant
 
   
TENANT’S SIC CODE:
   7372

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Initials

iv



--------------------------------------------------------------------------------



 



AMORTIZATION RATE: N/A  

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. The Lease includes Exhibits A through J, all
of which are made a part of the Lease.
IN WITNESS WHEREOF, Landlord and Tenant have entered into the Lease as of the
Lease Reference Date set forth above.

                      LANDLORD:       TENANT:    
 
                    SILICON VALLEY CA-I, LLC,
a Delaware limited liability company       INTERWOVEN, INC.,
a Delaware corporation    
 
                   
By:
  RREEF Management Company,                
 
  a Delaware corporation, its Authorized Agent                
 
                   
By:
Name:
  /s/ James H. Ida
 
James H. Ida       By:
Name:   /s/ John E. Calonico
 
John E. Calonico    
Title:
  Vice President, District Manager       Title:   Chief Financial Officer    
Dated:
  12/20/06       Dated:   12/20/06    

v



--------------------------------------------------------------------------------



 



LEASE
     By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
building as set forth and described on the Reference Pages (the “Premises” or
the “Building”) and the parking and landscaping areas appurtenant thereto (the
“Outside Areas”), all of which are depicted on the Site Plan attached hereto as
Exhibit A. The Reference Pages, including all terms defined thereon, are
incorporated as part of this Lease.

1.   USE AND RESTRICTIONS ON USE.

     1.1 The Premises are to be used solely for the purposes set forth on the
Reference Pages. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other occupants of the project (the “Project”) consisting of the Building and
the buildings located at 178 E. Tasman and 105 E. Tasman or injure, unreasonably
annoy, or disturb them, or allow the Premises to be used for any improper,
immoral or unlawful purpose, or commit any waste, as commercially reasonably
determined by Landlord. Tenant shall not do, permit or suffer in, on, or about
the Premises the sale of any alcoholic liquor without the written consent of
Landlord first obtained. Tenant shall comply with all federal, state and city
laws, codes, ordinances, rules and regulations (collectively “Regulations”)
applicable to the use of the Premises and its occupancy and shall promptly
comply with all governmental orders and directions for the correction,
prevention and abatement of any violations in the Building or appurtenant land,
caused or permitted by, or resulting from the specific use by, Tenant, all at
Tenant’s sole expense (subject to Section 4.1.2(o)). Tenant shall not do or
permit anything to be done on or about the Premises or bring or keep anything
into the Premises which will in any way increase the rate of, invalidate or
prevent the procuring of any insurance protecting against loss or damage to the
Building or any of its contents by fire or other casualty or against liability
for damage to property or injury to persons in or about the Building or any part
thereof. Landlord reserves the non-exclusive right, in common with Tenant, to
use the roof and exterior walls of the Building and the Outside Areas, without
payment to Tenant, for any purpose so long as (1) such use does not materially
interfere with Tenant’s quiet enjoyment and use of the Premises and the Outside
Areas for the permitted use hereunder, (2) Landlord’s use does not materially
and adversely alter the façade of the Building, (3) any satellites, antennae or
other equipment installed on the roof of the Building are not visible from 5’-0”
above the ground or ground floor level at a distance of 500 feet in any
direction and do not interfere with Tenant’s ability to install, maintain and
operate a satellite dish for its own use pursuant to the terms of Article 49
below, and (4) Landlord does not install any signs on the roof or exterior of
the Building other than (i) as expressly provided in Article 42 below, and (ii)
“for lease” signs permitted to be posted during the last nine (9) months of the
Term, which such signs shall pertain solely to the lease of the Building or
portions thereof.
     1.2 Tenant shall not, and shall not direct, suffer or permit any of its
agents, contractors, employees, affiliates, partners, licensees or invitees
(collectively, the “Tenant Entities”) to at any time use, store, generate,
treat, discharge, disburse, handle, manufacture, transport or dispose of
(collectively, “Handle”) in or about the Premises or the Building any
(collectively, “Hazardous Materials”) flammables, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance subject
to regulation by or under any federal, state and local laws and ordinances
relating to the protection of the environment or the keeping, use or disposition
of environmentally hazardous materials, substances, or wastes, presently in
effect or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively,
“Environmental Laws”), nor shall Tenant suffer or permit any Hazardous Materials
to be used in any manner not fully in compliance with all Environmental Laws, in
the Building and appurtenant land or allow the environment to become
contaminated with any Hazardous Materials. Notwithstanding the foregoing, Tenant
may handle, store, use or dispose of products containing small quantities of
Hazardous Materials (such as aerosol cans containing insecticides, toner for
copiers, paints, paint remover, cleaning supplies and the like) to the extent
customary and necessary for the use of the Premises for general office purposes
and to the extent permitted in Article 48 (Generator) below; provided that
Tenant shall always handle, store, use, and dispose of any such Hazardous
Materials in a safe and lawful manner and never allow such Hazardous Materials
to contaminate the Premises, Building and appurtenant land or the environment.
Tenant shall protect, defend, indemnify and hold each and all of the Landlord
Entities (as defined in Article 30) harmless from and against any and all loss,
claims, liability or costs (including court costs and attorney’s fees) incurred
by reason of Tenant’s failure to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
any Hazardous Materials by Tenant or any Tenant Entity (even though permissible
under all applicable Environmental Laws or the provisions of this Lease), or by
reason of Tenant’s failure to keep, observe, or perform any provision of this
Section 1.2. As of the date hereof, Landlord has not received written notice
from any governmental agencies that the Building is in violation of any
Environmental Laws. Further, to Landlord’s actual knowledge, there are no
Hazardous Materials in, at, under or about the Building or the Outside Areas
other than small quantities of Hazardous Materials to the extent customary and
necessary for the normal use, operating and maintenance of the Building and the
Outside Areas and except to the extent set forth in that certain Phase I
Environmental Site Assessment, dated March 14, 2006, prepared by Golder
Associates Inc. (the “Phase I Report”). For purposes of this Section,
“Landlord’s actual knowledge” shall be

1



--------------------------------------------------------------------------------



 



deemed to mean and limited to the current actual knowledge of Craig McPherson,
Senior Property Manager for the Building, at the time of execution of this Lease
and not any implied, imputed, or constructive knowledge of said individual or of
Landlord or any parties related to or comprising Landlord and without any
independent investigation or inquiry (other than review of the Phase I Report)
having been made or any implied duty to investigate or make any inquiries; it
being understood and agreed that such individual shall have no personal
liability in any manner whatsoever hereunder or otherwise related to the
transactions contemplated hereby.

2.   TERM.

     2.1 The Term of this Lease shall begin on the date (“Commencement Date”) as
shown on the Reference Pages, and shall terminate on the date as shown on the
Reference Pages as the Termination Date (“Termination Date”), unless sooner
terminated by the provisions of this Lease. Tenant shall within thirty (30) days
following Landlord’s written request, execute and deliver a memorandum agreement
provided by Landlord in the form of Exhibit C attached hereto, setting forth the
actual Commencement Date, Termination Date and, if necessary, a revised rent
schedule. Should Tenant fail to do so within such thirty (30) day period, the
information set forth in such memorandum provided by Landlord shall be
conclusively presumed to be agreed and correct.
     2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Delivery Date set forth on the Reference Pages
for any reason, Landlord shall not be liable for any damage resulting from such
inability; provided, however, if Landlord is unable to deliver possession of the
Premises to Tenant within sixty (60) days following the Delivery Date, then
Tenant may terminate this Lease by giving written notice to Landlord within five
(5) days thereafter, and the parties shall have no further liability thereafter
accruing under this Lease other than Landlord’s obligation to promptly return
any prepaid rent and the Letter of Credit to Tenant. If Landlord is unable to
deliver possession of the Premises to Tenant within sixty (60) days following
the Delivery Date and Tenant has not terminated this Lease as provided above,
then the Commencement Date shall be delayed by the number of days such failure
to deliver possession extends beyond such sixty (60) day period.
     2.3 Subject to the terms of this Section 2.3 and provided that this Lease
and the Early Possession Agreement (as defined below) have been fully executed
by all parties and Tenant has delivered all prepaid rental, the Letter of
Credit, and insurance certificates required hereunder, Landlord grants Tenant
the right to enter the Premises any time after the Delivery Date, at Tenant’s
sole risk, for business purposes or any other purpose permitted herein (e.g. for
the purpose of constructing the Initial Alterations described on Exhibit B
attached hereto and installing telecommunications and data cabling (“Tenant’s
Cabling”), and installing the following property (collectively, “Tenant’s
Personal Property”): equipment, cubicles, furnishings and other personalty,
including, without limitation, technology, computers, art, signage, equipment,
office supplies, soft furnishings, and décor. Such possession prior to the
Commencement Date shall be subject to all of the terms and conditions of this
Lease, except that Tenant shall not be required to pay Monthly Installment of
Rent or Tenant’s Proportionate Share of Expenses and Taxes with respect to the
period of time prior to the Commencement Date during which Tenant occupies the
Premises for such purposes. However, Tenant shall be liable for any utilities or
special services provided to Tenant during such period. Said early possession
shall not advance the Termination Date. As a condition to any early entry by
Tenant pursuant to this Section 2.3, Tenant shall execute and deliver to
Landlord an early possession agreement provided by Landlord (the “Early
Possession Agreement”) in the form attached hereto as Exhibit E, setting forth
the actual date for early possession and the date for the commencement of
payment of Monthly Installment of Rent.

3.   RENT.

     3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to
time by paying the Monthly Installment of Rent then in effect on or before the
first day of each full calendar month during the Term, except that the first
full month’s rent shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in writing.
Unless specified in this Lease to the contrary, all amounts and sums payable by
Tenant to Landlord pursuant to this Lease shall be deemed additional rent.
     3.2 Tenant recognizes that late payment of any rent or other sum due under
this Lease will result in administrative expense to Landlord, the extent of
which additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, and such failure continues for a
period of five (5) days after Tenant’s receipt of written notice of such failure
(“Delinquent Payment”), a late charge shall be imposed in an amount equal to the
greater of: (a) Fifty Dollars ($50.00), or

2



--------------------------------------------------------------------------------



 



(b) five percent (5%) of the Delinquent Payment; provided, however, that the
foregoing late charge shall not apply to the first such Delinquent Payment in
any twelve (12) month period of the Term of this Lease or any extension thereto,
nor to any other late payment until following receipt of written notice to
Tenant and the expiration of five (5) days thereafter without cure. The
provisions of this Section 3.2 in no way relieve Tenant of the obligation to pay
rent or other payments on or before the date on which they are due, nor do the
terms of this Section 3.2 in any way affect Landlord’s remedies pursuant to
Article 19 of this Lease in the event said rent or other payment is unpaid after
the date due.

4.   RENT ADJUSTMENTS.

     4.1 For the purpose of this Article 4, the following terms are defined as
follows:
          4.1.1 Lease Year: Each fiscal year (as determined by Landlord from
time to time) falling partly or wholly within the Term. As of the Lease
Reference Date, Landlord’s fiscal year is the calendar year.
          4.1.2 Expenses: All costs of operation, maintenance, repair,
replacement and management of the Building, as determined in accordance with
generally accepted accounting principles, including the following costs by way
of illustration, but not limitation: water and sewer charges; insurance charges
of or relating to all insurance policies and endorsements deemed by Landlord to
be reasonably necessary or desirable and relating in any manner to the
protection, preservation, or operation of the Building or any part thereof;
utility costs, including, but not limited to, the cost of heat, light, power,
steam, gas; waste disposal; costs of cleaning, repairing, replacing and
maintaining the Outside Areas, window cleaning costs; labor costs; costs and
expenses of managing the Building including management and/or administrative
fees (provided, that in no event shall the management and administrative fees
for the Building (expressed as a percentage of Landlord’s gross receipts for the
Building) exceed 3%); air conditioning maintenance costs; elevator maintenance
fees and supplies; material costs; equipment costs including the cost of
maintenance, repair and service agreements and rental and leasing costs;
purchase costs of equipment; current rental and leasing costs of items which
would be capital items if purchased; tool costs; licenses, permits and
inspection fees; and association dues and related costs in connection with the
North Pointe Owner’s Association referenced in Section 47 below (including
ground lease payments and related costs pursuant to the Hetch-Hetchy ground
lease referenced in Section 46 below); accounting and legal fees; any sales, use
or service taxes incurred in connection therewith. In addition, Landlord shall
be entitled to recover, as additional rent (which, along with any other capital
expenditures constituting Expenses, Landlord may either include in Expenses or
cause to be billed to Tenant along with Expenses and Taxes but as a separate
item), Tenant’s Proportionate Share of: (i) an allocable portion of the cost of
capital improvement items which are commercially reasonably calculated to reduce
operating expenses; (ii) the cost of fire sprinklers and suppression systems and
other life safety systems; and (iii) other capital expenses which are required
under any Regulations which were not applicable to the Building at the Delivery
Date; but the costs described in this sentence shall be amortized over the
reasonable life of such expenditures in accordance with such reasonable life and
amortization schedules as shall be determined by Landlord in accordance with
generally accepted accounting principles, with interest on the unamortized
amount at one percent (1%) in excess of the Wall Street Journal prime lending
rate announced from time to time. In the event that (i) there is damage to the
Building as a result of fire, windstorm or other casualty, (ii) and at the time
of occurrence of such casualty, the All Risk property insurance carried by
Landlord is materially less than the insurance coverage carried by comparable
institutional landlords for comparable buildings in the same geographic region
as the Building, (iii) such casualty results in an uninsured loss to the
Building (i.e., the insurance proceeds received, if any, are less than the cost
of repair and restoration), and (iv) the cost of any repairs or other work
required in connection with such uninsured loss (including any deductible)
exceeds $1,000,000 in the aggregate for any one event (the “Uninsured Loss
Cap”), then Tenant’s obligation to pay its Proportionate Share of any repair or
other work occasioned by such uninsured loss as a part of Expenses shall not
exceed the Uninsured Loss Cap; provided, however, that the Uninsured Loss Cap
shall not apply to any casualty which results from the acts or omissions of
Tenant or any Tenant Entities. Expenses shall not include depreciation or
amortization of the Building or equipment in the Building except as provided
herein, loan principal payments, costs of alterations of tenants’ premises,
leasing commissions, interest expenses on long-term borrowings or advertising
costs.
The following items are also excluded from Expenses and in no event shall Tenant
have any obligation to perform, pay directly or reimburse Landlord for any of
the following except to the extent expressly provided herein:

  (a)   Sums paid to subsidiaries or other affiliates of Landlord for services
on or to the Building and/or Premises, but only to the extent that the costs of
such services exceed the competitive cost for such services rendered by persons
or entities of similar skill, competence and experience.     (b)   Principal
payments of mortgage and other non-operating debts of Landlord.

3



--------------------------------------------------------------------------------



 



  (c)   Salaries or fringe benefits of Landlord’s employees, contractors, or
agents of Landlord and Landlord Entities.     (d)   All costs of purchasing or
leasing sculptures, paintings or other works or objects of art.     (e)  
Interest (except for the amortization of capital improvements).     (f)   Except
as specifically provided in Section 4.1.2, any capital improvement costs.    
(g)   Advertising and promotional expenditures.     (h)   Fines, costs or
penalties incurred as a result and to the extent of a violation by Landlord of
any applicable Regulations.     (i)   Any fines, penalties or interest resulting
from the gross negligence or willful misconduct of the Landlord Entities.    
(j)   Landlord’s charitable, civic and political contributions.     (k)   All
bad debt loss, rent loss, or reserves for bad debt or rent loss.     (l)   All
costs associated with the operation of the business of the entity which
constitutes “Landlord” (as distinguished from the costs of operating,
maintaining, repairing and managing the Building) including, but not limited to,
Landlord’s or Landlord’s managing agent’s general corporate overhead and general
administrative expenses.     (m)   Costs incurred by Landlord for the repair of
damage to the Building, to the extent that Landlord is reimbursed for such costs
by insurance proceeds, contractor warranties, guarantees, judgments or other
third party sources.     (n)   Any cost or expense related to removal, cleaning,
abatement or remediation of “hazardous materials” existing as of the Lease
Reference Date in or about the Building or Outside Areas, except to the extent
such removal, cleaning, abatement or remediation is related to the general
repair and maintenance of the Building or Outside Areas.     (o)   The cost of
complying with any Regulations in effect (and as enforced) on the Delivery Date,
provided that if any portion of the Building that was in compliance with all
applicable Regulations on the Delivery Date becomes out of compliance due to
normal wear and tear, the cost of bringing such portion of the Building into
compliance shall be included in Expenses unless otherwise excluded pursuant to
the terms hereof.     (p)   Attorney’s fees and other expenses incurred in
connection with negotiations or disputes with prospective tenants or tenants or
other occupants of the Building.     (q)   Leasing, brokers’ and other fees and
commissions, attorneys’ fees, court costs and other legal expenses, leasing
inducements and concessions, and other costs incurred in connection with leasing
of the Building or the Project.     (r)   Negotiations or disputes with past,
present, future or prospective tenants or other occupants, or in enforcing
leases, or in defense of Landlord’s interest in or title to the Landlord’s
property.     (s)   Costs for which Landlord is compensated by a management fee
and/or administrative fee.     (t)   Expenses in connection with services or
other benefits which are not provided to Tenant or for which Tenant is charged
(or pays for) directly but which are provided to another tenant or occupant of
the Building or the Project.     (u)   Costs of repair or restoration for which
Landlord is responsible pursuant to the last three sentences of Section 7.1
below.

          4.1.3 Taxes: Real estate taxes and any other taxes, charges and
assessments which are levied with respect to the Building or the land
appurtenant to the Building, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, any payments to any ground lessor in reimbursement of tax payments made by
such lessor; and all fees, commercially reasonable expenses and costs incurred
by Landlord in investigating, protesting, contesting or in any way

4



--------------------------------------------------------------------------------



 



seeking to reduce or avoid increase in any assessments, levies or the tax rate
pertaining to any Taxes to be paid by Landlord in any Lease Year. However,
Tenant shall not be required to pay any penalties due to Landlord’s late or
non-payment of any Taxes, unless such failure is caused by Tenant’s failure to
pay Taxes due hereunder. Taxes shall not include any corporate franchise, or
estate, inheritance or net income tax, or tax imposed upon any transfer by
Landlord of its interest in this Lease or the Building or any taxes to be paid
by Tenant pursuant to Article 28. If an assessment of Taxes is payable in
installments, regardless of whether Landlord pays such amount in one lump sum or
elects to pay in installments, Taxes for any Lease Year shall include only the
amount of the installment(s) due in such Lease Year and any interest thereon
computed as if Landlord had elected to pay such principal and interest over the
longest period permitted by Regulations.
     4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Expenses and Taxes incurred for such Lease Year.
     4.3 The annual determination of Expenses shall be made by Landlord and
shall be binding upon Landlord and Tenant, subject to the provisions of this
Section 4.3. Landlord shall use commercially reasonable efforts to furnish the
statement of actual Expenses on or before June 1 of the calendar year
immediately following the calendar year to which the statement applies. During
the Term, Tenant or Tenant’s designated agent may review, at Tenant’s sole cost
and expense, the books and records supporting such determination in an office of
Landlord, or Landlord’s agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within ninety (90) days after
receipt of such determination, but in no event more often than once in any one
(1) year period, subject to execution of a confidentiality agreement in the form
attached hereto as Exhibit G, and provided that if Tenant utilizes an
independent accountant to perform such review it shall be one of national
standing which is reasonably acceptable to Landlord, is not compensated on a
contingency basis and is also subject to such confidentiality agreement.
Landlord hereby approves Ernst & Young and/or KPMG to act as Tenant’s
independent accountants to perform such review. If Landlord and Tenant determine
that Expenses for the Building for the year in question were less than stated by
more than five percent (5%), Landlord, within forty-five (45) days after its
receipt of paid invoices therefor from Tenant, shall reimburse Tenant for the
actual amounts paid by Tenant to its third party accountant in connection with
such review by Tenant. If Tenant fails to object to Landlord’s determination of
Expenses within ninety (90) days after the date that Tenant or Tenant’s
designated agent is granted access to review Landlord’s books and records
supporting such determination, or if any such objection fails to state with
reasonable specificity the reason for the objection, Tenant shall be deemed to
have approved such determination and shall have no further right to object to or
contest such determination.
     4.4 Prior to the actual determination thereof for a Lease Year, Landlord
may from time to time estimate Tenant’s liability for Expenses and/or Taxes
under Section 4.2 (Taxes), Article 7 (Repair) and Article 28 (Taxes Payable by
Tenant) for the Lease Year or portion thereof. Landlord will give Tenant written
notification of the amount of such estimate and Tenant agrees that it will pay,
with its Monthly Installments of Rent due in such Lease Year, additional rent in
the amount of such estimate (which monthly amount shall be equal to one-twelfth
(1/12th) of the annual estimate amount determined by Landlord). Any such
additional rent to be paid by Tenant pursuant to this Section 4.4 shall remain
in effect until further written notification to Tenant pursuant hereto.
     4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:
          4.5.1 If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is less than
Tenant’s liability for Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty
(30) days of receipt of Landlord’s bill therefor; and
          4.5.2 If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is more than
Tenant’s liability for Expenses and/or Taxes, then Landlord shall refund the
difference in cash within forty-five (45) days following such determination.
     4.6 If the Commencement Date is other than January 1 or if the Termination
Date is other than December 31, Tenant’s liability for Expenses and Taxes for
the Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.
5. SECURITY DEPOSIT. Tenant shall deposit the Security Deposit, if any, with
Landlord upon the execution of this Lease. Said sum shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default. If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend solely by reason of Tenant’s default, or to
compensate

5



--------------------------------------------------------------------------------



 



Landlord for any other loss or damage which Landlord may suffer solely by reason
of Tenant’s default. If any portion is so used, Tenant shall within ten
(10) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. If no Event of Default exists, the
Security Deposit or any balance thereof shall be returned to Tenant at such time
after termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled. If there is no Event
of Default existing at the termination of this Lease, Landlord shall return any
unapplied balance of the Security Deposit to Tenant within sixty (60) days after
Tenant surrenders the Premises to Landlord in accordance with this Lease. In
addition to any other deductions Landlord is entitled to make pursuant to the
terms hereof, Landlord shall have the right to make a good faith estimate of any
unreconciled Expenses and/or Taxes as of the Termination Date and to deduct any
anticipated shortfall from the Security Deposit (with a final reconciliation to
be performed by Landlord pursuant to the terms of Section 4.5). Notwithstanding
anything to the contrary contained herein or in Article 23 hereof, Tenant hereby
waives the provisions of Section 1950.7 of the California Civil Code, or any
similar or successor Regulations or other laws now or hereinafter in effect.

6.   ALTERATIONS.

     6.1 Except for the Initial Alterations (to be constructed in accordance
with this Article 6 and Exhibit B to this Lease and except as expressly set
forth below, Tenant shall not make or suffer to be made any alterations,
additions, or improvements, including, but not limited to, the attachment of any
fixtures or equipment in, on, or to the Premises or any part thereof or the
making of any improvements as required by Article 7, without the prior written
consent of Landlord. When applying for such consent, which consent shall not be
commercially unreasonably withheld, conditioned or delayed, Tenant shall, if
requested by Landlord, furnish complete plans and specifications for such
alterations, additions and improvements. Notwithstanding the foregoing to the
contrary, Tenant shall have the right to perform, with prior written notice
(except in the case of de minimis changes such as touch-up painting, hanging
pictures and other routine maintenance) to but without Landlord’s consent, any
alteration, addition, or improvement that satisfies all of the following
criteria (a “Cosmetic Alteration”): (1) is of a cosmetic nature such as
painting, wallpapering, and installing carpeting; (2) is not visible from the
exterior of the Building; (3) will not affect the systems or structure of the
Building; (4) costs less than $100,000.00 in the aggregate (for third-party
labor costs and building materials) during any 12-month period of the Term of
this Lease, and (5) does not require work to be performed inside the walls or
above the ceiling of the Premises, except for the repair or relocation of
Tenant’s Cabling. However, even though consent is not required, the performance
of Cosmetic Alterations shall be subject to all of the other provisions of this
Article 6. For clarity, Tenant’s Initial Alterations shall not be calculated as
part of the $100,000.00. Notwithstanding anything to the contrary contained
herein, so long as Tenant’s written notice to Landlord of a Cosmetic Alteration
contains the following statement in large, bold and capped font “PURSUANT TO
SECTION 6 OF THE LEASE, LANDLORD SHALL NOTIFY TENANT IN WRITING WHETHER OR NOT
LANDLORD WILL REQUIRE SUCH ALTERATION TO BE REMOVED AT THE EXPIRATION OR EARLIER
TERMINATION OF THE LEASE.”, then within five (5) business days following
Landlord’s receipt of such written notice, Tenant shall also be notified whether
or not Landlord will require that such alterations or improvements be removed
upon the expiration or earlier termination of this Lease. Notwithstanding
anything to the contrary contained in this Lease, at the expiration or earlier
termination of this Lease and otherwise in accordance with Article 26 hereof,
Tenant shall be required to remove all alterations or improvements made to the
Premises except for any such alterations or improvements which Landlord
expressly indicates shall not be required to be removed from the Premises by
Tenant (except as provided in Sections 6.4 and 6.5 below). If Tenant’s written
notice complies with the foregoing and if Landlord fails to so notify Tenant
whether Tenant shall be required to remove the subject alterations or
improvements at the expiration or earlier termination of this lease, Tenant is
entitled to deliver to Landlord a second written notice (the “Second Cosmetic
Alteration Removal Notice”) in compliance with the foregoing requirements but
also stating in large, bold and capped font the following: “THIS IS TENANT’S
SECOND NOTICE TO LANDLORD. LANDLORD FAILED TO RESPOND TO TENANT’S FIRST NOTICE
IN ACCORDANCE WITH THE TERMS OF ARTICLE 6 OF THE LEASE. IF LANDLORD FAILS TO
RESPOND TO THIS NOTICE IN FIVE (5) BUSINESS DAYS WITH RESPECT TO TENANT’S
OBLIGATION TO REMOVE THE SUBJECT ALTERATION, TENANT SHALL HAVE NO OBLIGATION TO
REMOVE THE SUBJECT ALTERATION AT THE EXPIRATION OR EARLIER TERMINATION OF ITS
LEASE”. If Landlord fails to respond to the Second Cosmetic Alteration Removal
Notice within five (5) business days of Landlord’s receipt thereof, it shall be
assumed that, with respect to Tenant’s obligation to remove the subject
alterations or improvements, Landlord shall not require the removal of the
subject alterations or improvements.
     6.2 In the event Landlord’s consent is required for the making of any such
alteration, addition or improvement to the Premises by Tenant, the same shall be
made by using, at Tenant’s option, one of Landlord’s contractors or a contractor
commercially reasonably approved by Landlord, in either event at Tenant’s sole
cost and expense (exclusive of the Allowance being contributed by Landlord with
respect to the construction of the Initial Alterations, as described in
Exhibit B). If Tenant shall employ any contractors other than Landlord’s
contractor and such other contractor or any

6



--------------------------------------------------------------------------------



 



subcontractor of such other contractor shall employ any non-union labor or
supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours, terms or conditions of
the employment of any such labor. Landlord may charge Tenant a construction
management fee not to exceed three percent (3%) of the cost of such work (which
costs shall not include the salaries and/or benefits of any of Tenant’s in-house
facilities personnel that may be utilized to complete any alteration, addition
or improvement) to cover its overhead as it relates to such proposed work, plus
third-party costs actually incurred by Landlord in connection with the proposed
work and the design thereof; provided, however, the aggregate of such
third-party costs for any proposed alteration shall not exceed Three Thousand
Five Hundred Dollars ($3,500.00). Such amounts shall be due twenty (20) days
after Landlord’s written demand therefor. However, notwithstanding the
foregoing, in no event shall Landlord charge Tenant a construction management
fee in connection with any Cosmetic Alteration.
     6.3 All alterations, additions or improvements to the Premises proposed by
Tenant shall be constructed in accordance with all Regulations, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall commercially reasonably require to assure payment of the costs related to
such construction, including but not limited to, notices of non-responsibility,
waivers of lien, surety company performance bonds (or, if required by Landlord
and at Tenant’s option, a letter of credit in the estimated amount of such
alteration, addition or improvement) and to protect Landlord and the Building
and appurtenant land against any loss from any mechanic’s, materialmen’s or
other liens. Tenant shall pay in addition to any sums due pursuant to Article 4,
any increase in real estate taxes attributable to any such alteration, addition
or improvement to the Premises for so long, during the Term, as such increase is
ascertainable and reflected in a real estate tax bill for the Building. At
Landlord’s election said sums reflecting the increased real estate tax resulting
from such alterations shall be paid in the same way as sums due under Article 4.
     6.4 Notwithstanding anything to the contrary contained herein, so long as
Tenant’s written request for consent for a proposed alteration or improvements
contains the following statement in large, bold and capped font “PURSUANT TO
SECTION 6 OF THE LEASE, IF LANDLORD CONSENTS TO THE SUBJECT ALTERATION, LANDLORD
SHALL NOTIFY TENANT IN WRITING WHETHER OR NOT LANDLORD WILL REQUIRE SUCH
ALTERATION TO BE REMOVED AT THE EXPIRATION OR EARLIER TERMINATION OF THE
LEASE.”, at the time Landlord gives its consent for any alterations or
improvements, if it so does, Tenant shall also be notified whether or not
Landlord will require that such alterations or improvements be removed upon the
expiration or earlier termination of this Lease. Notwithstanding anything to the
contrary contained in this Lease, at the expiration or earlier termination of
this Lease and otherwise in accordance with Article 26 hereof, Tenant shall be
required to remove all alterations or improvements made to the Premises except
for any such alterations or improvements which Landlord expressly indicates
shall not be required to be removed from the Premises by Tenant (except as
provided in Section 6.1 above and 6.5 below). If Tenant’s written notice
complies with the foregoing and if Landlord fails to so notify Tenant within
five (5) business days of receipt of Tenant’s notice whether Tenant shall be
required to remove the subject alterations or improvements at the expiration or
earlier termination of this Lease, Tenant is entitled to deliver to Landlord a
second written notice (the “Second Notice”) in compliance with the foregoing
requirements but also stating in large, bold and capped font the following:
“THIS IS TENANT’S SECOND NOTICE TO LANDLORD. LANDLORD FAILED TO RESPOND TO
TENANT’S FIRST NOTICE IN ACCORDANCE WITH THE TERMS OF ARTICLE 6 OF THE LEASE. IF
LANDLORD FAILS TO RESPOND TO THIS NOTICE IN FIVE (5) BUSINESS DAYS WITH RESPECT
TO TENANT’S OBLIGATION TO REMOVE THE SUBJECT ALTERATION, TENANT SHALL HAVE NO
OBLIGATION TO REMOVE THE SUBJECT ALTERATION AT THE EXPIRATION OR EARLIER
TERMINATION OF ITS LEASE”. If Landlord fails to respond to the Second Notice
within five (5) business days of Landlord’s receipt thereof, it shall be assumed
that, with respect to Tenant’s obligation to remove the subject alterations or
improvements, Landlord shall not require the removal of the subject alterations
or improvements.
     6.5 Notwithstanding anything to the contrary contained herein, Landlord
hereby acknowledges and agrees that Landlord has approved the general layout and
configuration of the Initial Alterations (including, without limitation, the
location and layout of the Fitness Center Improvements and the Café Area
Improvements (as such terms are defined in Articles 49 and 50 below), as shown
on the Plans referenced in Exhibit B attached hereto and that Tenant shall not
be required to remove the Alterations as shown on such Exhibit at the expiration
or earlier termination of this Lease; provided, however, that Landlord expressly
reserves the right to approve the materials, methods, finishes and other details
relating to the Initial Alterations in accordance with the terms of Exhibit B
and this Article 6 (and, subject to the terms of Section 6.4, to designate the
finishes of the Initial Alterations or portion thereof as items that shall be
removed by Tenant at the expiration or earlier termination of this Lease).

7.   REPAIR.

     7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except that Landlord shall repair and maintain
the structural portions of the Building, including without limitation, fire and
life

7



--------------------------------------------------------------------------------



 



safety equipment, base Building plumbing, air conditioning, elevator, heating
and electrical systems installed or furnished by Landlord, exterior of the
Building (subject to the provisions of Section 1.1), and the Outside Areas. By
taking possession of the Premises, Tenant accepts them as being in good order,
condition and repair and in the condition in which Landlord is obligated to
deliver them. It is hereby understood and agreed that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant, except as specifically set forth in this Lease. However,
notwithstanding the foregoing, Landlord agrees that the roof (including roof
membrane), windows, foundation, fire and life safety equipment, base Building
electrical, heating, ventilation and air conditioning and plumbing systems and
elevator located in the Premises shall be in good working order, condition and
repair as of the date Landlord delivers possession of the Premises to Tenant.
Except to the extent caused by the acts or omissions of Tenant or any Tenant
Entities or by any alterations or improvements performed by or on behalf of
Tenant, if such systems or the elevator are not in good working order, condition
or repair as of the date possession of the Premises is delivered to Tenant and
Tenant provides Landlord with notice of the same within sixty (60) days
following the date Landlord delivers possession of the Premises to Tenant,
Landlord, at Landlord’s sole cost and expense (and which amount shall not be
included in Expenses), shall be responsible for repairing or restoring the same
in accordance with applicable Regulations. In addition, except to the extent
caused by the acts or omissions of Tenant or any Tenant Entities or exacerbated
by the negligence or misconduct of Tenant or any Tenant Entity, or by any
alterations, additions or improvements performed by or on behalf of Tenant, if
(a) Tenant provides Landlord with prompt written notice of the existence of any
mold at the Premises within sixty (60) days following the Delivery Date, and
(b) such mold is not removed in the ordinary course of the construction of the
Initial Alterations, Landlord, at Landlord’s sole cost and expense (and which
amount shall not be included in Expenses), shall be responsible for removing and
abating such mold in accordance with applicable Regulations. Neither Tenant nor
any Tenant Entity shall exacerbate any preexisting mold, and Tenant and the
Tenant Entities shall comply with all Regulations relating to the same. Except
to the extent caused by the acts or omissions of Tenant or any Tenant Entities
or exacerbated by the negligence or misconduct of Tenant or any Tenant Entity or
by any alterations, additions or improvements performed by or on behalf of
Tenant, if Tenant provides Landlord with prompt written notice that any of the
windows or the roof of the Building are not water tight (i.e., water is leaking
from the roof and/or windows of the Building) on or before April 30, 2007,
Landlord, at Landlord’s sole cost and expense (and which amount shall not be
included in Expenses), shall be responsible for repairing or restoring the same
in accordance with applicable Regulations.
     7.2 Tenant shall, at all times during the Term, keep the Premises in good
condition and repair excepting normal wear and tear, damage by fire, or other
casualty, and subject to the limitation set forth in Section 4.1.2(o) and
subject to Landlord’s repair obligations set forth in Section 7.1 above, Tenant
shall comply with all applicable Regulations, promptly complying with all
governmental orders and directives from governmental or other regulatory bodies
for the correction, prevention and abatement of any violations or nuisances in
or upon, or connected with, the Premises, all at Tenant’s sole expense. Tenant
may contact and coordinate with Landlord’s HVAC system maintenance vendor
directly to report the need for minor repairs or maintenance items.
     7.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for a commercially
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant. Except in the case of any emergency,
as defined by a reasonable person standard, Landlord shall use commercially
reasonable efforts not to unreasonably interfere with the operation of Tenant’s
business at the Premises when performing any repairs or maintenance.
     7.4 Except as provided in Article 22, there shall be no abatement of rent
and no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Tenant hereby waives any
and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code, or any similar or successor
Regulations or other laws now or hereinafter in effect.
8. LIENS. Tenant shall keep the Premises and appurtenant land and Tenant’s
leasehold interest in the Premises free from any liens arising out of any
services, work or materials performed, furnished, or contracted for by Tenant,
or obligations incurred by Tenant. In the event that Tenant fails, within ten
(10) days following Tenant’s actual knowledge of the imposition of any such
lien, to either cause the same to be released of record or provide Landlord with
insurance against the same issued by a major title insurance company or such
other protection against the same as Landlord shall accept (such failure to
constitute an Event of Default), Landlord shall have the right to cause the same
to be released by such means as it shall deem proper, including payment of the
claim giving rise to such lien. All such sums paid by Landlord and all expenses
incurred by it in connection therewith shall be payable to it by Tenant within
twenty (20) days of receipt of Landlord’s written demand.

9.   ASSIGNMENT AND SUBLETTING.

8



--------------------------------------------------------------------------------



 



     9.1 Except as provided in Section 9.8 below, Tenant shall not have the
right to assign or pledge this Lease or to sublet the whole or any part of the
Premises whether voluntarily or by operation of law, or permit the use or
occupancy of the Premises by anyone other than Tenant, and shall not make,
suffer or permit such assignment, subleasing or occupancy without the prior
written consent of Landlord, such consent not to be commercially unreasonably
withheld, conditioned or delayed, and said restrictions shall be binding upon
any and all assignees of this Lease and subtenants of the Premises. In the event
Tenant desires to sublet, or permit such occupancy of, the Premises, or any
portion thereof, or assign this Lease, Tenant shall give written notice thereof
to Landlord at least thirty (30) days but no more than one hundred twenty
(120) days prior to the proposed commencement date of such subletting or
assignment, which notice shall set forth the name of the proposed subtenant or
assignee, the relevant terms of any sublease or assignment and copies of
financial reports and other relevant financial information of the proposed
subtenant or assignee.
     9.2 Notwithstanding any assignment or subletting, permitted or otherwise,
Tenant shall at all times remain directly, primarily and fully responsible and
liable for the payment of the rent specified in this Lease and for compliance
with all of its other obligations under the terms, provisions and covenants of
this Lease. Upon the occurrence of an Event of Default, if the Premises or any
part of them are then assigned or sublet, Landlord, in addition to any other
remedies provided in this Lease or provided by law, may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant under this Lease, and no such collection shall be
construed to constitute a novation or release of Tenant from the further
performance of Tenant’s obligations under this Lease.
     9.3 Intentionally Omitted.
     9.4 In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as additional rent an amount equal to fifty
percent (50%) of any Increased Rent (as defined below), less the Costs Component
(as defined below), when and as such Increased Rent is received by Tenant. As
used in this Section, “Increased Rent” shall mean the excess of (i) all rent and
other consideration which Tenant receives by reason of any sale, sublease,
assignment or other transfer of this Lease, over (ii) the rent otherwise payable
by Tenant under this Lease at such time. For purposes of the foregoing, any
consideration received by Tenant in form other than cash shall be valued at its
fair market value as determined by Landlord in good faith. The “Costs Component”
is that amount which, if paid monthly, would fully amortize on a straight-line
basis, over the entire period for which Tenant is to receive Increased Rent, the
reasonable costs incurred by Tenant for advertising, legal fees, leasing
commissions and tenant improvements in connection with such sublease, assignment
or other transfer. The phrase “other consideration” used herein shall mean all
monies, property and other consideration paid to Tenant for the transfer and for
all property in the Premises included in such assignment, sublet or transfer,
including, without limitation, alterations and improvements of Tenant, but
excluding Tenant’s Personal Property. For purposes of this Section 9.4 only, the
term “Tenant’s Personal Property” shall be as defined in Section 2.3 of this
Lease but shall also be deemed to include goodwill and any other intangible
personal property associated with Tenant’s business, but in no event shall it be
deemed to include Tenant’s interest under this Lease.
     9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured Event of Default, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in active
negotiation for a premises of equal or greater size; (b) is a governmental
agency; (c) is incompatible with the character of occupancy of the Building;
(d) with which the payment for the sublease or assignment is determined in whole
or in part based upon its net income or profits; or (e) would subject the
Premises to a use which would: (i) involve a parking requirement in excess of
that allocated to the Building and/or materially increased wear upon the
Building; (ii) require any material addition to or modification of the Premises
or the Building in order to comply with building code or other governmental
requirements; or, (iii) involve a violation of Section 1.2. Tenant expressly
agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord’s refusal to consent to any
assignment or sublease for any of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.
     9.6 Upon any request to assign or sublet, Tenant will pay to Landlord upon
demand an amount (collectively, the “Review Reimbursement”) equal to a sum equal
to all of Landlord’s costs, including reasonable attorney’s fees, incurred in
investigating and considering any proposed or purported assignment or pledge of
this Lease or sublease of any of the Premises, regardless of whether Landlord
shall consent to, refuse consent, or determine that Landlord’s consent is not
required for, such assignment, pledge or sublease. Notwithstanding the
foregoing, the Review Reimbursement shall not exceed Three Thousand Five Hundred
Dollars ($3,500.00). Any purported sale, assignment, mortgage, transfer of this
Lease or subletting which does not comply with the provisions of this Article 9
shall be void.

9



--------------------------------------------------------------------------------



 



     9.7 If Tenant is a corporation, limited liability company, partnership or
trust, any transfer or transfers of or change or changes within any twelve
(12) month period in the number of the outstanding voting shares of the
corporation or limited liability company, the general partnership interests in
the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment.
     9.8 So long as Tenant is not entering into the Permitted Transfer (as
defined below) for the purpose of avoiding or otherwise circumventing the
remaining terms of this Article 9, Tenant may assign its entire interest under
this Lease, without the consent of Landlord, to (a) an affiliate, subsidiary, or
parent of Tenant, or a corporation, partnership or other legal entity wholly
owned by Tenant (collectively, an “Affiliated Party”), or (b) a successor to
Tenant by purchase, merger, consolidation or reorganization, provided that all
of the following conditions are satisfied (each such transfer a “Permitted
Transfer” and any such assignee or sublessee of a Permitted Transfer, a
“Permitted Transferee”): (i) Tenant is not in default under this Lease; (ii) the
Permitted Use does not allow the Premises to be used for retail purposes;
(iii) Tenant shall give Landlord written notice at least thirty (30) days prior
to the effective date of the proposed Permitted Transfer; (iv) with respect to a
proposed Permitted Transfer to an Affiliated Party, Tenant continues to have a
net worth equal to or greater than Tenant’s net worth at the Lease Reference
Date; and (v) with respect to a purchase, merger, consolidation or
reorganization or any Permitted Transfer which results in Tenant ceasing to
exist as a separate legal entity, (A) Tenant’s successor shall own all or
substantially all of the assets of Tenant, and (B) Tenant’s successor shall have
a net worth which is at least equal to the greater of Tenant’s net worth at the
Lease Reference Date or Tenant’s net worth as of the day prior to the proposed
purchase, merger, consolidation or reorganization. Tenant’s notice to Landlord
shall include information and documentation showing that each of the above
conditions has been satisfied. If requested by Landlord, Tenant’s successor
shall sign a commercially reasonable form of assumption agreement. As used
herein, (1) “parent” shall mean a company which owns a majority of Tenant’s
voting equity; (2) “subsidiary” shall mean an entity wholly owned by Tenant or
at least fifty-one percent (51%) of whose voting equity is owned by Tenant; and
(3) “affiliate” shall mean an entity controlled, controlling or under common
control with Tenant.

10.   INDEMNIFICATION.

     10.1 None of the Landlord Entities shall be liable and Tenant hereby waives
all claims against them for any damage to any property or any injury to any
person in or about the Premises or the Building by or from any cause whatsoever
(including without limiting the foregoing, rain or water leakage of any
character from the roof, windows, walls, basement, pipes, plumbing works or
appliances, the Building not being in good condition or repair, gas, fire, oil,
electricity or theft), except to the extent caused by or arising from the gross
negligence or willful misconduct of Landlord or its agents, employees or
contractors. Tenant shall protect, indemnify and hold the Landlord Entities
harmless from and against any and all loss, claims, liability or costs
(including actual court costs and reasonable attorney’s fees) incurred by reason
of (a) any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant or any Tenant Entity to meet
any standards imposed by any duty with respect to the injury or damage; (b) the
conduct or management of any work or thing whatsoever done by the Tenant in or
about the Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s failure to comply with any and all Regulations applicable to the
condition or use of the Premises or its occupancy; or (d) any breach or default
on the part of Tenant in the performance of any covenant or agreement on the
part of the Tenant to be performed pursuant to this Lease. Notwithstanding the
foregoing, Tenant shall not be liable to Landlord for any consequential damage
except to the extent provided in Article 14 (Holdover) and provided that Tenant
hereby acknowledges and agrees that the foregoing shall not prevent Landlord
from recovering any and all damages to which Landlord is entitled in Article 19
(Remedies) of this Lease following an Event of Default by Tenant hereunder.
     10.2 Landlord shall protect, indemnify and hold Tenant harmless from and
against any and all loss, claims, liability or costs (including actual court
costs and reasonable attorney’s fees) incurred by reason of any damage to any
property (including but not limited to Tenant’s Personal Property) or any injury
(including but not limited to death) to any person occurring in, on or about the
Building or Outside Areas to the extent that such injury or damage shall be
caused by or arise from the gross negligence or willful misconduct of Landlord
or any of Landlord’s agents, employees or contractors.
     10.3 The provisions of this Article shall survive the termination of this
Lease with respect to any claims or liability accruing prior to such
termination.

11.   INSURANCE.

10



--------------------------------------------------------------------------------



 



     11.1 Tenant shall keep in force throughout the Term: (a) a Commercial
General Liability insurance policy or policies to protect against claims for
personal injury, death, property damage, or other liabilities of Tenant under
this Lease incidental to the use of or resulting from any accident occurring in
or upon the Premises with a limit of not less than $1,000,000 per occurrence and
not less than $2,000,000 in the annual aggregate, or such larger amount as
Landlord may prudently require from time to time (provided, however, Landlord
shall not require insurance in excess of that customarily carried with respect
to similarly situated projects and then, in such event, only in commercially
reasonable amounts with commercially reasonable premiums and deductibles),
covering bodily injury and property damage liability and $1,000,000
products/completed operations aggregate; (b) Business Auto Liability covering
owned, non-owned and hired vehicles with a limit of not less than $1,000,000 per
accident; (c) Worker’s Compensation Insurance with limits as required by statute
and Employers Liability with limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease—each employee; (d) All Risk or Special Form
coverage protecting Tenant against loss of or damage to Tenant’s alterations,
additions, improvements, carpeting, floor coverings, panelings, decorations,
fixtures, inventory and other business personal property situated in or about
the Premises to the full replacement value of the property so insured; and,
(e) Business Interruption Insurance with limit of liability representing loss of
at least approximately six (6) months of income. In addition to the insurance
required of Tenant hereunder, Tenant may, at Tenant’s election, maintain at
Tenant’s sole cost and expense a separate additional policy of insurance for the
sole benefit of Tenant insuring the Initial Alterations and any Alterations made
by Tenant against loss or damage by fire and those risks normally included in
the term “all risk”, extended coverage, fire and casualty insurance. Any
recovery received from such separate additional policy of insurance shall be
paid to Tenant.
     11.2 The aforesaid policies shall (a) be provided at Tenant’s expense;
(b) name Landlord as an additional insured (with respect to the General
Liability policy only) and Landlord and Landlord’s lender as loss payee (with
respect to the Property—Special Form only); (c) be issued by an insurance
company with a minimum Best’s rating of “A-:VII” during the Term; and
(d) provide that said insurance shall not be canceled unless the insurer shall
endeavor to give thirty (30) days prior written notice (ten days for non-payment
of premium) to Landlord; a certificate of Liability insurance on ACORD Form 25,
or equivalent form, and a certificate of Property insurance on ACORD Form 27, or
equivalent form, shall be delivered to Landlord by Tenant upon the Delivery Date
and at least five (5) days prior to each renewal of said insurance.
     11.3 Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises (“Work”) the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall commercially reasonably require; and the policies of or certificates
evidencing such insurance must be delivered to Landlord prior to the
commencement of any such Work.
     11.4 Landlord shall maintain General Liability coverage for the Building in
the amount of $1,000,000 per occurrence and $2,000,000 aggregate and Special
Form Property coverage for the base Building improvements at 100% of replacement
cost. The carrying of the insurance described herein shall in no way be
interpreted as relieving Tenant of any responsibility or liability under this
Lease. The cost of all such insurance is included in Expenses.
12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
policies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.
13. SERVICES AND UTILITIES. Tenant shall pay for all water, gas, heat, light,
power, telephone, sewer, sprinkler system charges and other utilities and
services used on or from the Premises, together with any taxes, penalties, and
surcharges or the like pertaining thereto and any maintenance charges for
utilities. Tenant shall furnish all electric light bulbs, tubes and ballasts,
battery packs for emergency lighting and fire extinguishers. Tenant will not,
without the written consent of Landlord, contract with a utility provider to
service the Premises with any utility, including, but not limited to,
electricity, water (bottled drinking water excepted), sewer or gas, which is not
previously providing such service to the Building. Landlord shall in no event be
liable for any interruption or failure of utility services on or to the
Premises. Tenant may contract with its own telecommunications provider, provided
that the telecommunication services affect only the Premises. Landlord shall
have no obligations to such telecommunications provider or any other party
either in connection with Tenant’s agreement with such telecommunications
provider or otherwise.
14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) of the amount of the Annual Rent for the last
period prior to the date of such termination plus Tenant’s Proportionate Share
of Expenses and Taxes under Article 4, prorated on a daily basis, and also pay
all actual damages

11



--------------------------------------------------------------------------------



 



(whether direct, consequential or otherwise) sustained by Landlord by reason of
such retention. If Landlord gives notice to Tenant of Landlord’s election to
such effect, such holding over shall constitute renewal of this Lease for a
period from month to month at the Holdover Rate, but if the Landlord does not so
elect, no such renewal shall result notwithstanding acceptance by Landlord of
any sums due hereunder after such termination; and instead, a tenancy at
sufferance at the Holdover Rate shall be deemed to have been created. In any
event, no provision of this Article 14 shall be deemed to waive Landlord’s right
of reentry or any other right under this Lease or at law.
15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.
Notwithstanding the foregoing in this Article to the contrary, as a condition
precedent to the future subordination of this Lease to a future mortgage,
Landlord shall be required to provide Tenant with a non-disturbance,
subordination, and attornment agreement in favor of Tenant from any mortgagee
who comes into existence after the Delivery Date. Such non-disturbance,
subordination, and attornment agreement in favor of Tenant shall provide that,
so long as Tenant is paying the rent due under this Lease and is not otherwise
in default under this Lease beyond any applicable cure period, its right to
possession and the other terms of this Lease shall remain in full force and
effect. Such non-disturbance, subordination, and attornment agreement may
include other commercially reasonable provisions in favor of the mortgagee,
including, without limitation, additional time on behalf of the mortgagee to
cure defaults of the Landlord and provide that (a) neither mortgagee nor any
successor-in-interest shall be bound by (i) any payment of the Monthly
Installment of Rent, additional rent, or other sum due under this Lease for more
than one (1) month in advance or (ii) any amendment or modification of this
Lease made without the express written consent of mortgagee or any
successor-in-interest; (b) neither mortgagee nor any successor-in-interest will
be liable for (i) any act or omission or warranties of any prior landlord
(including Landlord) (provided, however, that such mortgagee or
successor-in-interest shall not be relieved from the obligation to cure any
Landlord default hereunder which is non-monetary and continuing in nature,
provided that such default is reasonably capable of being cured by such
mortgagee or successor-in-interest and provided that such mortgagee or
successor-in-interest shall have such additional commercially reasonable time to
cure defaults of Landlord as referenced above), (ii) the breach of any
warranties or obligations relating to construction of improvements on the
Property or any tenant finish work performed or to have been performed by any
prior landlord (including Landlord), or (iii) the return of any security deposit
or letter of credit, except to the extent such deposits have been received by
mortgagee; and (c) neither mortgagee nor any successor-in-interest shall be
subject to any offsets or defenses which Tenant might have against any prior
landlord (including Landlord).
16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
commercially reasonable and non-discriminatory modifications of and additions to
them from time to time put into effect by Landlord.

17.   REENTRY BY LANDLORD.

     17.1 Landlord reserves and shall at all times have the right to re-enter
the Premises to inspect the same, to show said Premises to prospective
purchasers, mortgagees or, within the last nine (9) months of the Term or during
any Event of Default, to prospective tenants, and to perform Landlord’s
obligations under this Lease (including any alterations, improvements or repairs
to the Building), without abatement of rent, and may for that purpose erect, use
and maintain scaffolding, pipes, conduits and other necessary structures and
open any wall, ceiling or floor in and through the Building and Premises where
reasonably required by the character of the work to be performed, provided
entrance to the Premises shall not be blocked thereby, and further provided that
the business of Tenant shall not be interfered with unreasonably.
Notwithstanding the foregoing, except (i) to the extent requested by Tenant,
(ii) in connection with scheduled maintenance programs, and/or (iii) in the
event of an emergency, Landlord shall provide to Tenant reasonable prior notice
(either written or oral, it being agreed that notice may be given via e-mail to
legal@interwoven.com for this purpose) before Landlord enters the Premises to
perform any repairs therein or to show the Premises to prospective purchasers,
mortgagees or tenants. Tenant shall be entitled to have an employee of Tenant
accompany the person(s) entering the Premises on behalf of Landlord, provided
Tenant makes such employee available at the time Landlord or such other party
desires to enter the Premises. Landlord shall have the right at any time to
change the name, number or designation by which the Building is commonly known,
if required by applicable Regulations. In the event that Landlord damages any
portion of any wall or wall covering, ceiling, or floor or floor covering within
the Premises, Landlord shall repair or replace the damaged portion to match the
original as nearly as commercially reasonable but shall not be required to
repair or replace more than the portion actually damaged, unless reasonably
necessary to match the remaining previously undamaged portion of such wall

12



--------------------------------------------------------------------------------



 



or wall covering, ceiling, floor or floor covering. Tenant hereby waives any
claim for damages for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned by any action of Landlord authorized by this
Article 17, except for damage caused by the gross negligence or willful
misconduct of Landlord or Landlord Entities in non-emergency situations.
Notwithstanding the foregoing, except in emergency situations, as commercially
reasonably determined by Landlord, Landlord shall exercise reasonable efforts to
perform any entry into the Premises in a manner that is reasonably designed to
minimize interference with the operation of Tenant’s business in the Premises
and quiet enjoyment of the Premises.
     17.2 For each of the aforesaid purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant’s vaults and safes or special security areas (designated in
advance and which include Tenant’s server room, human resource file room, legal
file room and financial data file room), and Landlord shall have the right to
use any and all means which Landlord may reasonably deem proper to open said
doors in an emergency to obtain entry to any portion of the Premises. As to any
portion to which access cannot be had by means of a key or keys in Landlord’s
possession, in the event of an emergency, Landlord is authorized to gain access
by such means as Landlord shall elect and the cost of repairing any damage
occurring in doing so shall be borne by Tenant and paid to Landlord within
twenty (20) days of receipt of Landlord’s written demand.

18.   DEFAULT.

     18.1 Except as otherwise provided in Article 20, the following events shall
be deemed to be Events of Default under this Lease:
          18.1.1 Tenant shall fail to pay when due any sum of money becoming due
to be paid to Landlord under this Lease, whether such sum be an installment of
the rent reserved by this Lease, or any other payment or reimbursement to
Landlord required by this Lease, whether or not treated as additional rent under
this Lease, and such failure shall continue for a period of five (5) days after
Tenant’s receipt of written notice from Landlord that such payment is overdue.
The notice required pursuant to this Section 18.1.1 shall replace rather than
supplement any statutory notice required under California Code of Civil
Procedure Section 1161 or any similar or successor statute.
          18.1.2 Tenant shall fail to comply with any term, provision or
covenant of this Lease which is not provided for in another Section of this
Article and shall not cure such failure within thirty (30) days (forthwith, if
the failure involves a hazardous condition) after receipt of written notice
specifying the nature of such failure to Tenant provided, however, that such
failure shall not be an Event of Default if such failure could not reasonably be
cured during such thirty (30) day period, Tenant has commenced the cure within
such thirty (30) day period and thereafter is diligently pursuing such cure to
completion, but the total aggregate cure period shall not exceed ninety
(90) days without the written permission of Landlord.
          18.1.3 Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only (except, at the expiration of the initial Term
of this Lease, if Landlord elects to renew the Term of this Lease on a
month-to-month basis pursuant to the penultimate sentence of Article 14 above,
Tenant’s failure to vacate at the expiration of the initial Term shall not be
deemed an Event of Default).
          18.1.4 Tenant shall become insolvent, file a petition in bankruptcy or
a petition to take advantage of any insolvency statute, make an assignment for
the benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.
          18.1.5 A court of competent jurisdiction shall enter an order,
judgment or decree adjudicating Tenant bankrupt, or appointing a receiver of
Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof, and such
order, judgment or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of entry thereof.

19.   REMEDIES.

     19.1 Upon the occurrence of any Event or Events of Default under this
Lease, Landlord shall have the option to pursue any one or more of the following
remedies without any notice (except as expressly prescribed herein) or demand
whatsoever (and without limiting the generality of the foregoing, other than as
required by the terms and conditions of this

13



--------------------------------------------------------------------------------



 



Lease, Tenant hereby specifically waives notice and demand for payment of rent
or other obligations and waives any and all other notices or demand requirements
imposed by applicable law):
          19.1.1 Terminate this Lease and Tenant’s right to possession of the
Premises and recover from Tenant an award of damages equal to the sum of the
following:
                       19.1.1.1 The Worth at the Time of Award of the unpaid
rent which had been earned at the time of termination;
                       19.1.1.2 The Worth at the Time of Award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rent loss that Tenant affirmatively
proves could have been reasonably avoided;
                       19.1.1.3 The Worth at the Time of Award of the amount by
which the unpaid rent for the balance of the Term after the time of award
exceeds the amount of such rent loss that Tenant affirmatively proves could be
reasonably avoided;
                       19.1.1.4 Any other amount necessary to compensate
Landlord for all the detriment either proximately caused by Tenant’s failure to
perform Tenant’s obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom; and
                       19.1.1.5 All such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time under applicable law.
The “Worth at the Time of Award” of the amounts referred to in parts 19.1.1.1
and 19.1.1.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 3%. For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California. The “Worth at the Time of Award” of the
amount referred to in part 19.1.1.3, above, shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus 1%;
          19.1.2 Employ the remedy described in California Civil Code § 1951.4
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); or
          19.1.3 Notwithstanding Landlord’s exercise of the remedy described in
California Civil Code § 1951.4 in respect of an Event or Events of Default, at
such time thereafter as Landlord may elect in writing, to terminate this Lease
and Tenant’s right to possession of the Premises and recover an award of damages
as provided above in Section 19.1.1.
     19.2 The subsequent acceptance of rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.
     19.3 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF
THE CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF
CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER REGULATIONS AND RULES OF LAW
FROM TIME TO TIME IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY
RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY
REASON OF TENANT’S UNCURED BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING
OUT OF OR RELATING TO THIS LEASE.
     19.4 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy

14



--------------------------------------------------------------------------------



 



allowed to Landlord at law or in equity. Forbearance by Landlord to enforce one
or more of the remedies herein provided upon an Event of Default shall not be
deemed or construed to constitute a waiver of such Event of Default.
     19.5 This Article 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.
     19.6 If more than three (3) Events of Default occur during the Term or any
renewal thereof, Tenant’s renewal options, expansion options, purchase options
and rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.
     19.7 If, on account of any uncured breach or uncured default by Tenant in
Tenant’s obligations under the terms and conditions of this Lease, it shall
become necessary or appropriate for Landlord to employ or consult with an
attorney or collection agency concerning or to enforce or defend any of
Landlord’s rights or remedies arising under this Lease or to collect any sums
due from Tenant, Tenant agrees to pay all actual costs and fees so incurred by
Landlord, including, without limitation, reasonable attorneys’ fees and actual
costs. Tenant hereby specifically waives notice and demand for payment of rent
or other obligations, except for those notices specifically required pursuant to
the terms of this Lease and notices which may be required under California Code
of Civil Procedure Section 1161, or any successor statute, as described in
Section 18.1.1 above. If either party participates in an action against the
other party arising out of or in connection with this Lease or any covenants or
obligations hereunder, then the prevailing party shall be entitled to have or
recover from the other party, upon demand, all reasonable attorneys’ fees, costs
and expenses, including, without limitation, court costs, filing fees, recording
costs, and all other costs and expenses incurred in connection therewith.
     19.8 Upon the occurrence of an Event of Default (beyond applicable notice
and cure periods), Landlord may (but shall not be obligated to) cure such
default at Tenant’s sole expense. Without limiting the generality of the
foregoing, Landlord may, at Landlord’s option, enter into and upon the Premises
(in accordance with the terms of Article 17) if Landlord determines in its sole
discretion that Tenant is not acting within a commercially reasonable time to
maintain, repair or replace anything for which Tenant is responsible under this
Lease or to otherwise effect compliance with its obligations under this Lease
and correct the same, Tenant agrees to reimburse Landlord within ten (10) days
of receipt of Landlord’s written demand as additional rent, for any expenses
which Landlord may incur in thus effecting compliance with Tenant’s obligations
under this Lease, plus interest from the date of expenditure by Landlord at the
Wall Street Journal prime rate.

20.   TENANT’S BANKRUPTCY OR INSOLVENCY.

     20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):
          20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or
receiver of Tenant’s assets (each a “Tenant’s Representative”) shall have no
greater right to assume or assign this Lease or any interest in this Lease, or
to sublease any of the Premises than accorded to Tenant in Article 9, except to
the extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law. Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:
               20.1.1.1 Such Debtor’s Law shall provide to Tenant’s
Representative a right of assumption of this Lease which Tenant’s Representative
shall have timely exercised and Tenant’s Representative shall have fully cured
any default of Tenant under this Lease.
               20.1.1.2 Tenant’s Representative or the proposed assignee, as the
case shall be, shall have deposited with Landlord as security for the timely
payment of rent an amount equal to the larger of: (a) three (3) months’ rent and
other monetary charges accruing under this Lease; and (b) any sum specified in
Article 5; and shall have provided Landlord with adequate other assurance of the
future performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

15



--------------------------------------------------------------------------------



 



               20.1.1.3 The assumption or any contemplated assignment of this
Lease or subleasing any part of the Premises, as shall be the case, will not
breach any provision in any other lease, mortgage, financing agreement or other
agreement by which Landlord is bound.
               20.1.1.4 Landlord shall have, or would have had absent the
Debtor’s Law, no right under Article 9 to refuse consent to the proposed
assignment or sublease by reason of the identity or nature of the proposed
assignee or sublessee or the proposed use of the Premises concerned.
21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord or Landlord Entities subject to the terms
and provisions of this Lease. Landlord shall not be liable for any interference
or disturbance by other tenants or third persons, nor shall Tenant be released
from any of the obligations of this Lease because of such interference or
disturbance by other tenants or third persons.

22.   CASUALTY.

     22.1 In the event the Building is damaged by fire or other cause and in
Landlord’s commercially reasonable estimation such damage can be materially
restored within one hundred eighty (180) days following the date of the
casualty, Landlord shall forthwith repair the same and this Lease shall remain
in full force and effect, except that Tenant shall be entitled to a
proportionate abatement (i.e., proportionate to the rentable square footage of
the Premises occupied by Tenant) in rent from the date of such damage. Such
abatement of rent shall be made pro rata in accordance with the extent to which
the damage and the making of such repairs shall interfere with the use and
occupancy by Tenant of the Premises from time to time. Within thirty (30) days
from the date of such damage, Landlord shall notify Tenant, in writing, of
Landlord’s commercially reasonable estimation of the length of time within which
material restoration can be made (the “Completion Estimate”), and Landlord’s
determination shall be binding on Tenant. For purposes of this Lease, the
Building shall be deemed “materially restored” if they are in such condition as
would not prevent or materially interfere with Tenant’s use of the Premises for
the purpose for which it was being used immediately before such damage.
     22.2 If such repairs cannot, in Landlord’s commercially reasonable
estimation, be made within one hundred eighty (180) days, Landlord and Tenant
shall each have the option of giving the other, at any time within sixty
(60) days after Tenant’s receipt of the Completion Estimate, notice terminating
this Lease as of the date of such damage. In the event of the giving of such
notice, this Lease shall expire and all interest of the Tenant in the Premises
shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term. In the event that
neither Landlord nor Tenant exercises its option to terminate this Lease, then
Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.
     22.3 Landlord shall not be required to repair or replace any damage or loss
by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.
     22.4 In the event that Landlord should fail to complete such repairs and
material restoration within forty-five (45) days after the date estimated by
Landlord therefor in the Completion Estimate as extended by this Section 22.4,
Tenant may at its option terminate this Lease (if Tenant elects to so terminate
this Lease, that shall be Tenant’s sole remedy) by delivering written notice to
Landlord, within fifteen (15) days after the expiration of such forty-five
(45) day period, whereupon this Lease shall end on the date of damage as if the
date of such damage was the date originally fixed in this Lease for the
expiration of the Term; provided, however, that if construction is delayed
because of changes, deletions or additions in construction requested by Tenant,
strikes, lockouts, casualties, Acts of God, war, material or labor shortages,
government regulation or control or other causes beyond the reasonable control
of Landlord, the period for restoration, repair or rebuilding shall be extended
for the amount of time Landlord is so delayed.
     22.5 Notwithstanding anything to the contrary contained in this Article:
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by written notice to Landlord within fifteen (15) days
after receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a

16



--------------------------------------------------------------------------------



 



mortgage or deed of trust covering the Premises or Building requires that any
insurance proceeds be applied to such indebtedness, then Landlord shall have the
right to terminate this Lease by delivering written notice of termination to
Tenant within fifteen (15) days after such requirement is made by any such
holder, whereupon this Lease shall end on the date of such damage as if the date
of such damage were the date originally fixed in this Lease for the expiration
of the Term.
     Notwithstanding the foregoing, Landlord will not be entitled to terminate
this Lease solely because there is less than twelve (12) months on the Term if
Tenant has an exercisable right to renew or extend the Term and Tenant, within
twenty (20) days after receipt of Landlord’s notice of termination, validly
exercises such right (notwithstanding the time periods pertaining to Tenant’s
exercise of its Renewal Option, as described in Section 40.1 below) . The
foregoing shall not prohibit Landlord from exercising its right to terminate for
any of the other reasons set forth herein.
     22.6 In the event of any damage or destruction to the Building or Premises
by any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
promptly remove (if permitted by applicable fire and safety regulations)
forthwith, at its sole cost and expense, the property belonging to Tenant
(except for the Initial Alterations or Alterations) or its licensees from such
damaged portion of the Building or Premises as Landlord shall reasonably
request.
     22.7 Tenant hereby waives any and all rights under and benefits of
Sections 1932(2) and 1933(4) of the California Civil Code, or any similar or
successor Regulations or other laws now or hereinafter in effect.
23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, written notice terminating this
Lease, except that Tenant may only terminate this Lease by reason of taking or
appropriation, if such taking or appropriation shall be so substantial as to
materially interfere with Tenant’s use and occupancy of the Premises. If neither
party to this Lease shall so elect to terminate this Lease, the rental
thereafter to be paid shall be adjusted on a fair and equitable basis under the
circumstances. Landlord shall be entitled to any and all income, rent, award, or
any interest whatsoever in or upon any such sum, which may be paid or made in
connection with any such public or quasi-public use or purpose, and Tenant
hereby assigns to Landlord any interest it may have in or claim to all or any
part of such sums, other than any separate award which may be made with respect
to Tenant’s Personal Property and moving expenses; Tenant shall make no claim
for the value of any unexpired Term. Tenant hereby waives any and all rights
under and benefits of Section 1265.130 of the California Code of Civil
Procedure, or any similar or successor Regulations or other laws now or
hereinafter in effect.
24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
(i.e., accruing after the effective date of such sale or conveyance) upon any of
the covenants or conditions, expressed or implied, contained in this Lease in
favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease,
provided that, any successor pursuant to a voluntary, third-party transfer (but
not as part of an involuntary transfer resulting from a foreclosure or deed in
lieu thereof) shall have assumed Landlord’s obligations under this Lease either
by contractual obligation, assumption agreement or by operation of law. Except
as set forth in this Article 24, this Lease shall not be affected by any such
sale and Tenant agrees to attorn to the purchaser or assignee. If any security
has been given by Tenant to secure the faithful performance of any of the
covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.
25. ESTOPPEL CERTIFICATES. Within ten (10) business days following the receipt
of any written request which Landlord may make from time to time, Tenant shall
execute and deliver to Landlord or mortgagee or prospective mortgagee a sworn
statement certifying: (a) the date of commencement of this Lease; (b) the fact
that this Lease is unmodified and in full force and effect (or, if there have
been modifications to this Lease, that this Lease is in full force and effect,
as modified, and stating the date and nature of such modifications); (c) the
date to which the rent and other sums payable under this Lease have been paid;
(d) the fact that there are no current defaults under this Lease by either
Tenant or, to Tenant’s knowledge, Landlord, except as specified in Tenant’s
statement; and (e) such other matters as may be reasonably requested by
Landlord. Landlord and Tenant intend that any statement delivered pursuant to
this Article 25 may be relied upon by any mortgagee, beneficiary or purchaser.
Tenant irrevocably agrees that if Tenant fails to execute and deliver such
certificate within such ten (10) business day period after receipt of written
notice requesting such, Landlord may provide to Tenant a second written request
with respect to such estoppel certificate. If Tenant fails to execute and
deliver such certificate within a five (5) business day period following the
date of Landlord’s second written request therefore, Landlord or Landlord’s
beneficiary or agent may rely upon, for whatever purposes, such certificate as
prepared on Tenant’s behalf, and that if truthful, such certificate shall be
fully binding on Tenant.

26.   SURRENDER OF PREMISES.

17



--------------------------------------------------------------------------------



 



     26.1 Tenant and Landlord shall meet for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than forty-eight (48) hours after Tenant has vacated the Premises. Landlord and
Tenant shall work together in good faith to determine mutually acceptable times
and days for such inspections. In the event of Tenant’s failure to participate
in either such inspection after receipt of written request by Landlord,
Landlord’s inspection at or after Tenant’s vacating the Premises shall be
conclusively deemed correct for purposes of determining Tenant’s responsibility
for repairs and restoration.
     26.2 All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including, without limitation,
carpeting (collectively, “Alterations”), the Initial Alterations and Tenant’s
Cabling and Tenant’s Personal Property, shall be and remain the property of
Tenant during the Term. Upon the expiration or sooner termination of the Term,
all Alterations (but not any of Tenant’s Personal Property) shall become a part
of the realty and shall belong to Landlord without compensation, and title shall
pass to Landlord under this Lease as by a bill of sale. At the end of the Term
or any renewal of the Term or other sooner termination of this Lease, Tenant
will peaceably deliver up to Landlord possession of the Premises, together with
all Alterations by whomsoever made, in the same conditions received or first
installed, broom clean and free of all debris, excepting only ordinary wear and
tear and damage by fire or other casualty. Notwithstanding the foregoing but
subject to Section 6.4 and 6.5 above and Section 30.1 below, if Landlord elects
by notice given to Tenant at least thirty (30) days prior to expiration of the
Term, Tenant shall, at Tenant’s sole cost, remove any Alterations, including
carpeting, so designated by Landlord’s notice, and repair any damage caused by
such removal. Tenant must, at Tenant’s sole cost, remove upon termination of
this Lease, any and all of Tenant’s Personal Property, including movable
partitions of less than full height from floor to ceiling and other trade
fixtures, as well as all Tenant’s Cabling installed by or on behalf of Tenant,
whether inside walls, under any raised floor or above any ceiling (collectively,
“Personalty”). Personalty not so removed shall be deemed abandoned by the Tenant
and title to the same shall thereupon pass to Landlord under this Lease as by a
bill of sale, but Tenant shall remain responsible for the actual cost of removal
and disposal of such Personalty, as well as any damage caused by such removal.
In lieu of requiring Tenant to remove Alterations and Personalty and repair the
Premises as aforesaid, Landlord may, by written notice to Tenant delivered at
least thirty (30) days before the Termination Date, require Tenant to pay to
Landlord, as additional rent hereunder, the cost of such removal and repair in
an amount reasonably estimated by Landlord; provided, however, if Tenant has a
bona fide estimate from a contractor acceptable to Landlord for the removal and
repair work which is less than the estimated amount stated in Landlord’s notice
to Tenant for the same work, and such contractor agrees to provide equal pricing
to Landlord, Landlord shall elect to either accept such lower amount from Tenant
or shall require Tenant to remove the subject Alterations and Personalty, which
removal shall be performed in accordance with the terms hereof.
     26.3 All obligations of Tenant under this Lease not fully performed as of
the expiration or earlier termination of the Term shall survive the expiration
or earlier termination of the Term. Any otherwise unused Security Deposit shall
be credited against the amount payable by Tenant under this Lease.
27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered or received
when tendered for delivery to the addressee at its address set forth on the
Reference Pages, or at such other address as it has then last specified by
written notice delivered in accordance with this Article 27, or if to Tenant at
either its aforesaid address or its last known registered office. Any such
notice or document may also be personally delivered if a receipt is signed by
and received from a representative of Tenant or Landlord (as applicable) or, the
individual, if any, named in Tenant’s or Landlord’s (as applicable) Notice
Address.
28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease:
(a) upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the Premises or any portion thereof, including any sales,
use or service tax imposed as a result thereof; (c) upon or measured by the
Tenant’s gross receipts or payroll or the value of Tenant’s equipment,
furniture, fixtures and other personal property of Tenant or leasehold
improvements, alterations or additions located in the Premises; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest of Tenant in this Lease or the Premises. In addition to the
foregoing, Tenant agrees to pay, before delinquency, any and all taxes levied or
assessed against Tenant and which become payable during the term hereof upon
Tenant’s equipment, furniture, fixtures and other personal property of Tenant
located in the Premises.

29.   RELOCATION OF TENANT. [INTENTIONALLY OMITTED]

18



--------------------------------------------------------------------------------



 



30.   PARKING.

     30.1 During the initial Term of this Lease and any extended Term, Tenant
shall have the exclusive right to park in the parking facilities appurtenant to
the Building, and shown on Exhibit A (the “Parking Facility”). Tenant shall have
the right to designate “visitor” and/or disabled person spaces, in such
locations as Tenant shall deem appropriate, so long as the Parking Facilities
shall be in compliance with all applicable Regulations and so long as Tenant
shall provide prior written notice of any such changes to the Parking Facility.
Subject to Landlord’s prior written approval, Tenant shall have the right to
install directional signage (subject to commercially reasonable signage
specifications imposed by Landlord) in the Parking Facilities and/or to label
the parking spaces in the Parking Facility with Tenant’s name. Subject to
applicable Regulations, Tenant shall have the right to have any vehicle parked
improperly towed away at the expense of the owner or driver. At the expiration
or earlier termination of this Lease, Tenant shall restore the Parking Facility
to its original condition as of the Lease Reference Date and shall repair any
damage to the Parking Facility resulting therefrom. Notwithstanding the
foregoing, so long as Tenant’s written request for consent for a proposed
modification to the Parking Facility contains the following statement in large,
bold and capped font “PURSUANT TO SECTION 30.1 OF THE LEASE, IF LANDLORD
CONSENTS TO THE SUBJECT MODIFICATION, LANDLORD SHALL NOTIFY TENANT IN WRITING
WHETHER OR NOT LANDLORD WILL REQUIRE SUCH MODIFICATION TO BE REMOVED OR RESTORED
AT THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE.”, at the time Landlord
gives its consent for any such proposed modification, if it so does, Tenant
shall also be notified whether or not Landlord will require that such
modification be removed or restored upon the expiration or earlier termination
of this Lease. ). If Tenant’s written notice complies with the foregoing and if
Landlord fails to so notify Tenant within five (5) business days of receipt of
Tenant’s notice whether Tenant shall be required to remove the subject
alterations or improvements at the expiration or earlier termination of this
Lease, Tenant is entitled to deliver to Landlord a second written notice (the
“Second Parking Removal Notice”) in compliance with the foregoing requirements
but also stating in large, bold and capped font the following: “THIS IS TENANT’S
SECOND NOTICE TO LANDLORD. LANDLORD FAILED TO RESPOND TO TENANT’S FIRST NOTICE
IN ACCORDANCE WITH THE TERMS OF ARTICLE 30 OF THE LEASE. IF LANDLORD FAILS TO
RESPOND TO THIS NOTICE IN FIVE (5) BUSINESS DAYS WITH RESPECT TO TENANT’S
OBLIGATION TO REMOVE THE SUBJECT ALTERATION, TENANT SHALL HAVE NO OBLIGATION TO
REMOVE THE SUBJECT ALTERATION AT THE EXPIRATION OR EARLIER TERMINATION OF ITS
LEASE”. If Landlord fails to respond to the Second Parking Removal Notice within
five (5) business days of Landlord’s receipt thereof, it shall be assumed that,
with respect to Tenant’s obligation to remove the subject alterations or
improvements, Landlord shall not require the removal of the subject alterations
or improvements. Tenant shall indemnify, hold and save harmless Landlord and the
Landlord Entities of any liability arising from the towing of any vehicles from
the Parking Facilities.
          30.1.1 Tenant may validate parking by distributing decals to Tenant’s
employees or any other such method. Tenant acknowledges that the Parking
Facility may be closed entirely or in part in order to make repairs or perform
maintenance services, or to alter, modify, re-stripe or renovate the Parking
Facility, or if required by casualty, strike, condemnation, act of God,
governmental law or requirement or other reason beyond Landlord’s reasonable
control. However, Landlord shall not have any right to use the Parking Facility
during the Term for special event parking or any other purpose.
          30.1.2 Tenant acknowledges that to the fullest extent permitted by
law, Landlord shall have no liability for any damage to property or other items
located in the parking areas of the Project (including without limitation, any
loss or damage to tenant’s automobile or the contents thereof due to theft,
vandalism or accident), nor for any personal injuries or death arising out of
the use of the Parking Facility by Tenant or any of the Tenant Entities, unless
such loss or damage results from Landlord’s gross negligence or willful
misconduct. Tenant and the Tenant Entities each hereby voluntarily releases,
discharges, waives and relinquishes any and all actions or causes of action for
personal injury or property damage occurring to Tenant or any of the Tenant
Entities arising as a result of parking in the Parking Facility, or any
activities incidental thereto, wherever or however the same may occur, and
further agrees that Tenant will not prosecute any claim for personal injury or
property damage against Landlord or any of its officers, agents, servants or
employees for any said causes of action and in all events, Tenant agrees to look
first to its insurance carrier and to require that the Tenant Entities look
first to their respective insurance carriers for payment of any losses sustained
in connection with any use of the Parking Facility. Tenant hereby waives on
behalf of its insurance carriers all rights of subrogation against Landlord or
Landlord’s agents.
     30.2 In the event any surcharge or regulatory fee is at any time imposed by
any governmental authority with reference to parking, Tenant shall (commencing
two (2) weeks after receipt of written notice to Tenant) pay, per parking pass,
the actual amount of surcharge or regulatory fee imposed by the applicable
governmental authority on Landlord in advance on the first day of each calendar
month concurrently with the month installment of rent due under this Lease.
Landlord will enforce any surcharge or fee in an equitable manner amongst the
Building tenants.

19



--------------------------------------------------------------------------------



 



31. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease.
     31.1 Any indemnification or insurance of Landlord shall apply to and inure
to the benefit of all the following “Landlord Entities”, being Landlord,
Landlord’s investment manager, and the trustees, boards of directors, officers,
general partners, beneficiaries, stockholders, employees and agents of each of
them. Any option granted to Landlord shall also include or be exercisable by
Landlord’s trustee, beneficiary, agents and employees, as the case may be.
     31.2 In any case where this Lease is signed by more than one person, the
obligations under this Lease shall be joint and several.
     31.3 The terms “Tenant” and “Landlord” or any pronoun used in place thereof
shall indicate and include the masculine or feminine, the singular or plural
number, individuals, firms or corporations, and their and each of their
respective successors, executors, administrators and permitted assigns,
according to the context hereof.
     31.4 The term “rentable area” shall mean the rentable area of the Premises
as calculated by the Landlord on the basis of the plans and specifications of
the Building. Tenant hereby accepts and agrees to be bound by the figures for
the rentable square footage of the Premises and Tenant’s Proportionate Share
shown on the Reference Pages; however, Landlord may adjust either or both
figures if there is manifest error, addition or subtraction to the Building.

32.   TENANT’S AUTHORITY.

     32.1 If Tenant signs as a corporation, partnership, trust or other legal
entity each of the persons executing this Lease on behalf of Tenant represents
and warrants that Tenant has been and is qualified to do business in the state
in which the Building is located, that the entity has full right and authority
to enter into this Lease, and that all persons signing on behalf of the entity
were authorized to do so by appropriate actions. Tenant agrees to deliver to
Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due authorization by partners, opinion of counsel or other
appropriate documentation reasonably acceptable to Landlord evidencing the due
authorization of Tenant to enter into this Lease.
     32.2 Tenant hereby represents and warrants that Tenant is not (i) the
target of any sanctions program that is established by Executive Order of the
President or published by the Office of Foreign Assets Control, U.S. Department
of the Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to
the Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an Event of Default will be deemed to have occurred, without the necessity of
notice to Tenant.
33. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant shall
deliver to Landlord a copy, certified by an officer of Tenant as being a true
and correct copy, of Tenant’s most recent audited financial statement, or, if
unaudited, certified by Tenant’s chief financial officer as being true, complete
and correct in all material respects. Tenant hereby authorizes Landlord to
obtain one or more credit reports on Tenant at any time, and shall execute such
further authorizations as Landlord may reasonably require in order to obtain a
credit report. Notwithstanding the foregoing, so long as Tenant is a publicly
traded company on an “over-the-counter” market or any recognized national or
international securities exchange, the foregoing shall not apply so long as
Tenant’s current public annual report (in compliance with applicable securities
laws) for such applicable year is available to Landlord in the public domain.
34. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Pages. Landlord shall pay a brokerage commission
to Landlord’s broker and to Tenant’s broker pursuant to the terms of separate
written agreements with Landlord’s broker and Tenant’s broker, respectively.
35. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.
36. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

20



--------------------------------------------------------------------------------



 



37. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.
38. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.
39. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.
40. OPTION TO RENEW. Provided this Lease is in full force and effect and Tenant
is not in default under any of the other terms and conditions of this Lease at
the time of notification or commencement, Tenant shall have one (1) option to
renew (the “Renewal Option”) this Lease for a term of five (5) years (the
“Renewal Term”), for the portion of the Premises being leased by Tenant as of
the date the Renewal Term is to commence, on the same terms and conditions set
forth in this Lease, except as modified by the terms, covenants and conditions
as set forth below:
     40.1 If Tenant elects to exercise the Renewal Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is two
hundred seventy (270) days prior to the expiration of the Term of this Lease but
no later than the date which is one hundred eighty (180) days prior to the
expiration of the Term of this Lease. If Tenant fails to provide such notice,
Tenant shall have no further or additional right to extend or renew the Term of
this Lease.
     40.2 The Annual Rent and Monthly Installment of Rent in effect at the
expiration of the Term of this Lease shall be increased to reflect the
Prevailing Market (defined below) rate. Landlord shall advise Tenant of the new
Annual Rent and Monthly Installment of Rent for the Premises no later than
thirty (30) days after receipt of Tenant’s written request therefor. Said
request shall be made no earlier than thirty (30) days prior to the first date
on which Tenant may exercise its Renewal Option under this Article 40. Said
notification of the new Annual Rent and Monthly Installment of Rent may include
a provision for its escalation to provide for a change in fair market rental
between the time of notification and the commencement of the Renewal Term.
Notwithstanding anything to the contrary set forth herein, unless otherwise
mutually agreed to in writing by Tenant and Landlord (in Landlord’s sole
discretion), in no event shall the Annual Rent and Monthly Installment of Rent
for the Renewal Term be less than the Annual Rent and Monthly Installment of
Rent in the preceding period.
     40.3 This Renewal Option is not transferable to anyone other than a
Permitted Transferee; the parties hereto acknowledge and agree that they intend
that the aforesaid option to renew this Lease shall be “personal” to Tenant and
any Permitted Transferee as set forth above and that in no event will any
assignee or sublessee have any rights to exercise the aforesaid option to renew
other than a Permitted Transferee.
     40.4 If the Renewal Option is validly exercised or if Tenant fails to
validly exercise the Renewal Option, Tenant shall have no further right to
extend the term of this Lease.
     40.5 For purposes of this Renewal Option, “Prevailing Market” shall mean
the arms length fair market annual rental rate per rentable square foot under
renewal and new leases and amendments entered into on or about the date on which
the Prevailing Market is being determined hereunder for space comparable to the
Premises in the Project and buildings comparable to the Building in the same
rental market in the San Jose, California area as of the date the Renewal Term
is to commence, taking into account the specific provisions of this Lease which
will remain constant. The determination of Prevailing Market shall take into
account any material economic differences between the terms of this Lease and
any comparison lease or amendment, such as rent abatements, construction costs
and other concessions and the manner, if any, in which the landlord under any
such lease is reimbursed for operating expenses and taxes. The determination of
Prevailing Market shall also take into consideration any reasonably anticipated
changes in the Prevailing Market rate from the time such Prevailing Market rate
is being determined and the time such Prevailing Market rate will become
effective under this Lease.

41.   BUILDING SIGNAGE.

     41.1 Tenant shall be entitled to two (2) identification signs to be located
on the Building (the “Building Signage”) in addition to the Monument Sign
described in Article 42 below. The exact location of the Building Signage shall

21



--------------------------------------------------------------------------------



 



be subject to all applicable Regulations, any requirements of the City of San
Jose and Landlord’s prior written approval, which approval shall not be
commercially unreasonably withheld, conditioned, or delayed. Such right to
Building Signage is subject to the following terms and conditions: (a) Tenant
shall submit plans and drawings for the Building Signage to the City of San Jose
and to any other public authorities having jurisdiction and shall obtain written
approval from each such jurisdiction prior to installation, and shall fully
comply with all applicable Regulations and Landlord’s signage specifications for
the Building and the Project; (b) Tenant shall, at Tenant’s sole cost and
expense, design, construct and install the Building Signage; (c) the Building
Signage shall be subject to Landlord’s prior written approval, which approval
shall not be commercially unreasonably withheld, conditioned, or delayed; and
(d) Tenant shall maintain the Building Signage in good condition and repair, and
all costs of maintenance and repair of such signage shall be borne by Tenant.
Landlord hereby acknowledges that Landlord has approved the general image shown
on the Building Signage depicted on Exhibit I attached hereto. Maintenance shall
include, without limitation, cleaning and relamping at reasonable intervals.
Tenant shall be responsible for any electrical energy used in connection with
the Building Signage.
     41.2 Upon the expiration or earlier termination of this Lease or at such
other time that Tenant’s signage rights are terminated pursuant to the terms
hereof, if Tenant fails to remove the Building Signage and repair the Building
in accordance with the terms of this Lease, Landlord shall cause the Building
Signage to be removed from the Building and the Building to be repaired and
restored to the condition which existed prior to the installation of the
Building Signage (including, if necessary, the replacement of any precast
concrete panels), all at the sole cost and expense of Tenant and otherwise in
accordance with this Lease, without further notice from Landlord notwithstanding
anything to the contrary contained in this Lease. Tenant shall pay all costs and
expenses for such removal and restoration within twenty (20) days following
delivery of an invoice therefor. The rights provided in this Article 41 shall be
non-transferable (except to a Permitted Transferee and except to a subtenant or
assignee approved by Landlord in accordance with the terms of Article 9 above
(an “Approved Transferee”)) unless otherwise agreed by Landlord in writing in
its sole discretion.

42.   MONUMENT SIGN.

     42.1 Tenant shall have the right to have its name listed on the monument
sign for the Building and the monument sign located on Baypointe Parkway
(collectively, the “Monument Sign Structures”), subject to the terms of this
Article 42. The design, size and color of Tenant’s signage with Tenant’s name to
be included on the Monument Sign Structures, and the manner in which it is
attached to the Monument Sign Structures, shall comply with all applicable
Regulations and shall be subject to the approval of Landlord and any applicable
governmental authorities. Landlord reserves the right to withhold consent to any
sign that, in the sole judgment of Landlord, is not harmonious with the design
standards of the Building and Monument Sign Structures. Tenant must obtain
Landlord’s written consent to any proposed signage and lettering prior to its
fabrication and installation. To obtain Landlord’s consent, Tenant shall submit
design drawings to Landlord showing the type and sizes of all lettering; the
colors, finishes and types of materials used and the type of illumination.
Landlord hereby acknowledges that Landlord has approved the proposed image shown
on the Monument Sign Structures depicted on Exhibit J attached hereto. Although
the Monument Sign Structures will be maintained by Landlord, Tenant shall pay
for the cost of any maintenance and repair associated with the Monument Sign
Structures.
     42.2 Tenant’s name on the Monument Sign Structures shall be designed,
constructed, installed, insured, maintained, repaired and removed from the
Monument Sign Structures all at Tenant’s sole risk, cost and expense. Tenant, at
its cost, shall be responsible for the maintenance, repair or replacement of
Tenant’s signage on the Monument Sign Structures, which shall be maintained in a
manner reasonably satisfactory to Landlord.
     42.3 Notwithstanding anything to the contrary herein, Tenant acknowledges
and agrees that Landlord may install Landlord’s name or logo on the Monument
Sign Structures as shown on Exhibit H attached hereto; provided, however, that
Landlord and Tenant shall mutually agree upon the color and size of Landlord’s
logo (it being agreed that the general size and proportion of the logo to the
monument sign as depicted on Exhibit J attached hereto is hereby approved by
Tenant).
     42.4 The rights provided in this Article shall be non-transferable unless
otherwise agreed by Landlord in writing in its sole discretion (except to a
Permitted Transferee or to an Approved Transferee).
43. LETTER OF CREDIT. Concurrent with Tenant’s execution and delivery of this
Lease to Landlord, Tenant shall deliver to Landlord, as collateral for the full
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer as a result of Tenant’s failure to comply
with one or more provisions of this Lease, including, but not limited to, any
post lease termination damages under section 1951.2 of the California Civil
Code, an Irrevocable Standby Letter of Credit (the “Letter of Credit”) in the
amount of Four Hundred Forty-One Thousand One Hundred Dollars ($441,100.00). The
following terms and conditions shall apply to the Letter of Credit:

22



--------------------------------------------------------------------------------



 



     43.1 The Letter of Credit shall be in favor of Landlord, shall be issued by
a Wells Fargo Bank or any other bank acceptable to Landlord with a Standard &
Poors rating of “A” or better, shall comply with all of the terms and conditions
of this Article and shall otherwise be in the form attached hereto as Exhibit F.
     43.2 The Letter of Credit or any replacement Letter of Credit shall be
irrevocable for the term thereof and shall automatically renew on a year to year
basis until a period ending not earlier than two months subsequent to the
Termination Date (the “LOC Expiration Date”) without any action whatsoever on
the part of Landlord; provided that the issuing bank shall have the right not to
renew the Letter of Credit by giving written notice to Landlord not less than
sixty (60) days prior to the expiration of the then current term of the Letter
of Credit that it does not intend to renew the Letter of Credit. Tenant
understands that the election by the issuing bank not to renew the Letter of
Credit shall not, in any event, diminish the obligation of Tenant to deposit the
Security Deposit or maintain such an irrevocable Letter of Credit in favor of
Landlord through the LOC Expiration Date.
     43.3 Landlord, or its then managing agent, upon an Event of Default (as
defined in Article 18) by Tenant, without prejudice to any other remedy provided
in this Lease or by Law, shall have the right from time to time to make one or
more draws on the Letter of Credit and use all or part of the proceeds in
accordance with Article 43.4 below. In addition, if Tenant fails to furnish a
renewal or replacement letter of credit complying with all of the provisions of
this Article 43 at least sixty (60) days prior to the stated expiration date of
the Letter of Credit then held by Landlord, Landlord may draw upon such Letter
of Credit and hold the proceeds thereof (and such proceeds need not be
segregated) in accordance with the terms of this Article 43. Funds may be drawn
down on the Letter of Credit upon presentation to the issuing bank of Landlord’s
(or Landlord’s then managing agent’s) certificate stating as follows:
“The undersigned, an authorized representative of [Beneficiary], hereby
certifies that Landlord is entitled to draw on Applicant’s Letter of Credit in
the amount of [insert amount in words] (US$ [insert amount in numeric form]
pursuant to the terms and conditions of that certain Lease dated ______ between,
Landlord, and ______,Tenant, and/or pursuant to the terms and conditions of any
amendment to the Lease or any other agreement between such parties related to
the Lease.”
It is understood that if Landlord or its managing agent be a corporation,
partnership or other entity, then such statement shall be signed by an officer
(if a corporation), a general partner (if a partnership), or any authorized
party (if another entity).
     43.4 Tenant acknowledges and agrees (and the Letter of Credit shall so
state) that the Letter of Credit shall be honored by the issuing bank without
inquiry as to the truth of the statements set forth in such draw request and
regardless of whether the Tenant disputes the content of such statement. The
proceeds of the Letter of Credit shall constitute Landlord’s sole and separate
property (and not Tenant’s property or the property of Tenant’s bankruptcy
estate) and Landlord may immediately upon any draw (and without notice to
Tenant) apply or offset the proceeds of the Letter of Credit: (a) against any
rent or other amounts payable by Tenant under this Lease that is not paid when
due; (b) against all losses and damages that Landlord has suffered or that
Landlord reasonably estimates that it may suffer as a result of Tenant’s failure
to comply with one or more provisions of this Lease, including any damages
arising under section 1951.2 of the California Civil Code following termination
of this Lease; (c) against any costs incurred by Landlord in connection with
this Lease (including attorneys’ fees); and (d) against any other amount that
Landlord may spend or become obligated to spend by reason of Tenant’s default to
the extent permitted by Regulations. Provided Tenant has performed all of its
obligations under this Lease, Landlord agrees to pay to Tenant within sixty
(60) days after the LOC Expiration Date the amount of any proceeds of the Letter
of Credit received by Landlord and not applied as allowed above; provided, that
if prior to the LOC Expiration Date a voluntary petition is filed by Tenant or
any guarantor, or an involuntary petition is filed against Tenant or any
Guarantor by any of Tenant’s or guarantor’s creditors, under the Federal
Bankruptcy Code, then Landlord shall not be obligated to make such payment in
the amount of the unused Letter of Credit proceeds until either all preference
issues relating to payments under this Lease have been resolved in such
bankruptcy or reorganization case or such bankruptcy or reorganization case has
been dismissed, in each case pursuant to a final court order not subject to
appeal or any stay pending appeal.
     43.5 If, as result of any application or use by Landlord of all or any part
of the Letter of Credit, the amount of the Letter of Credit shall be less than
the amount set forth in this Article 43, Tenant shall, within ten (10) days
thereafter, provide Landlord with additional letter(s) of credit in an amount
equal to the deficiency (or a replacement letter of credit in the total amount
required pursuant to this Article 43, and any such additional (or replacement)
letter of credit shall comply with all of the provisions of this Article 43, and
if Tenant fails to comply with the foregoing, notwithstanding anything to the
contrary contained in this Lease, the same shall constitute an incurable event
of default by Tenant. Tenant further covenants and warrants that it will neither
assign nor encumber the Letter of Credit or any part thereof and that neither

23



--------------------------------------------------------------------------------



 



Landlord nor its successors or assigns will be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.
     43.6 Landlord may, at any time and without notice to Tenant and without
first obtaining Tenant’s consent thereto, transfer all or any portion of its
interest in and to the Letter of Credit to another party, person or entity,
including Landlord’s mortgagee and/or to have the Letter of Credit reissued in
the name of Landlord’s mortgagee. If Landlord transfers its interest in the
Building and transfers the Letter of Credit (or any proceeds thereof then held
by Landlord) in whole or in part to the transferee, Landlord shall, without any
further agreement between the parties hereto, thereupon be released by Tenant
from all liability pertaining to the Letter of Credit and/or the proceeds
thereof actually transferred to the transferee. The provisions hereof shall
apply to every transfer or assignment of all or any part of the Letter of Credit
to a new landlord. In connection with any such transfer of the Letter of Credit
by Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and submit
to the issuer of the Letter of Credit such applications, documents and
instruments as may be necessary to effectuate such transfer. Tenant shall be
responsible for paying the issuer’s transfer and processing fees in connection
with any transfer of the Letter of Credit and, if Landlord advances any such
fees (without having any obligation to do so), Tenant shall reimburse Landlord
for any such transfer or processing fees within twenty (20) days after
Landlord’s written request therefor.
     43.7 If the Letter of Credit expires earlier than the LOC Expiration Date,
or the issuing bank notifies Landlord that it shall not renew the Letter of
Credit, Landlord shall accept a renewal thereof or substitute letter credit
(such renewal or substitute Letter of Credit to be in effect not later than
sixty (60) days prior to the expiration thereof), irrevocable and automatically
renewable through the LOC Expiration Date upon the same terms as the expiring
Letter of Credit or upon such other terms as may be acceptable to Landlord.
However, if (a) the Letter of Credit is not timely renewed, or (b) a substitute
Letter of Credit, complying with all of the terms and conditions of this
paragraph is not timely received, Landlord may present such Letter of Credit to
the issuing bank, and the entire sum so obtained shall be paid to Landlord, to
be held by Landlord in accordance with Article 5 of this Lease. If, subsequent
to Landlord’s draw on the Letter of Credit pursuant to the preceding sentence,
Tenant provides Landlord with a substitute Letter of Credit (in compliance with
all of the provisions of this Article 43), then Landlord shall return to Tenant
the Letter or Credit proceeds it received from the draw on Tenant’s Letter of
Credit, less any proceeds applied in accordance with Section 43.4).
Notwithstanding the foregoing, Landlord shall be entitled to receive from Tenant
all attorneys’ fees and costs incurred in connection with the review of any
proposed substitute Letter of Credit pursuant to this Section.
     43.8 Landlord and Tenant (a) acknowledge and agree that in no event or
circumstance shall the Letter of Credit or any renewal thereof or substitute
therefor or any proceeds thereof be deemed to be or treated as a “security
deposit” under any Law applicable to security deposits in the commercial context
including Section 1950.7 of the California Civil Code, as such section now exist
or as may be hereafter amended or succeeded (“Security Deposit Laws”),
(b) acknowledge and agree that the Letter of Credit (including any renewal
thereof or substitute therefor or any proceeds thereof) is not intended to serve
as a security deposit, and the Security Deposit Laws shall have no applicability
or relevancy thereto, and (c) waive any and all rights, duties and obligations
either party may now or, in the future, will have relating to or arising from
the Security Deposit Laws. Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code and all other provisions of Law, now or hereafter
in effect, which (i) establish the time frame by which Landlord must refund a
security deposit under a lease, and/or (ii) provide that Landlord may claim from
the security deposit only those sums reasonably necessary to remedy defaults in
the payment of rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums specified above
in this Section 43 and/or those sums reasonably necessary to compensate Landlord
for any loss or damage caused by Tenant’s breach of this Lease or the acts or
omission of Tenant or any other Tenant Entities and recoverable by Landlord
pursuant to the terms of this Lease, including any damages Landlord suffers
following termination of this Lease.
44. HETCH-HETCHY GROUND LEASE . Subject to the terms of this Lease and that
certain Acre Right of Way Lease, dated August 24, 1984, by and between the City
and County of San Francisco, a municipal corporation, acting by and through its
Public Utilities Commission, and North Pointe Business Park Owners Association,
a non-profit mutual benefit corporation (successor-in-interest to Manco Tasman
Associates, a California general partnership) (the “Ground Lease”), Tenant shall
have the non-exclusive right to use the portion of the Outside Areas that is
designated as the “Ground Lease Property” on Exhibit A attached hereto. Tenant
hereby acknowledges and agrees that Tenant shall pay, through inclusion of
Association assessments in Expenses, Tenant’s Proportionate Share of ground
lease payments and related costs and expenses, as adjusted from time to time,
pursuant to the terms of the Ground Lease. Tenant’s right to use such Ground
Lease Property may be revoked or terminated by the City and County of San
Francisco, in which event such Ground Lease Property will no longer be available
for Tenant’s use, this Lease will continue in full force and effect excluding
Tenant’s right to use such Ground Lease Property, and there shall be no
abatement of rent and no liability of Landlord or Landlord Entities by reason of
such termination.

24



--------------------------------------------------------------------------------



 



45. NORTH POINTE OWNER’S ASSOCIATION Tenant hereby acknowledges and agrees that
the Building is a part of the North Pointe Owner’s Association (the
“Association”) and is subject to certain assessments and other charges as
authorized by the by-laws of such Association and as adjusted from time to time.
Tenant shall pay, through inclusion in Expenses, Tenant’s Proportionate Share of
such associated assessments and charges applicable to the Building. Tenant
hereby acknowledges that Tenant is not a direct member of the Association.

46.   GENERATOR.

     46.1 Tenant, subject to Landlord’s commercially reasonable review and
approval of Tenant’s plans therefor, shall have the right to install a
supplemental generator (the “Generator”) and an above ground fuel tank (the
“Tank”) to provide emergency additional electrical capacity to the Premises
during the Term. Tenant’s plans for the Generator and the Tank shall include a
secondary containment system to protect against and contain any release of
Hazardous Materials. The Generator and the Tank shall be placed on the generator
pads existing at the Project as of the date of this Lease, the location of which
are as shown on Exhibit A attached hereto and made a part hereof (the “Generator
Area”). Notwithstanding the foregoing, Tenant’s right to install the Generator
and the Tank shall be subject to Landlord’s commercially reasonable approval of
the manner in which the Generator and the Tank are installed, the manner in
which any fuel pipe is installed, the manner in which any ventilation and
exhaust systems are installed, the manner in which any cables are run to and
from the Generator to the Premises and the measures that will be taken to
eliminate any vibrations or sound disturbances from the operation of the
Generator, including, without limitation, any necessary 2 hour rated enclosures
or sound installation. Landlord shall have the right to require a commercially
reasonable enclosure to shield the Generator and the Tank from view and to
minimize any material adverse effect that the installation of the Generator and
the Tank may have on the appearance of the Building and Project. Tenant shall be
solely responsible for obtaining all necessary governmental and regulatory
approvals and for the cost of installing, operating, maintaining and removing
the Generator and the Tank. Tenant shall not install or operate the Generator or
the Tank until Tenant has obtained and submitted to Landlord copies of all
required governmental permits, licenses and authorizations necessary for the
installation and operation of the Generator and the Tank. In addition to, and
without limiting Tenant’s obligations under this Lease, Tenant shall comply with
all applicable Environmental Laws and any Regulations pertaining to Tenant’s use
of the Generator, the Tank and the Generator Area. Tenant shall also be
responsible for the cost of all utilities consumed in the operation of the
Generator and the Tank.
     46.2 Tenant shall be responsible for assuring that the installation,
maintenance, operation and removal of the Generator and the Tank shall in no way
damage any portion of the Building or Outside Areas. To the maximum extent
permitted by Regulations, the Generator and the Tank and all appurtenances in
the Generator Area shall be at the sole risk of Tenant, and Landlord shall have
no liability to Tenant if the Generator, the Tank or any appurtenances
installations are damaged for any reason other than the gross negligence or
willful misconduct of Landlord or Landlord’s agents, employees or contractors.
Tenant agrees to be responsible for any damage caused to the Building or Outside
Areas in connection with the installation, maintenance, operation or removal of
the Generator and, in accordance with the terms of Article 10.1 of this Lease,
to indemnify, defend and hold the Landlord Entities harmless from all
liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, including, without limitation, reasonable architects’ and attorneys’
fees (if and to the extent permitted by Regulations), which may be imposed upon,
incurred by, or asserted against the Landlord Entities in connection with the
installation, maintenance, operation or removal of the Generator and the Tank,
including, without limitation, any Hazardous Materials claims. If for any
reason, the installation or use of the Generator, the Tank and/or the
appurtenances shall result in an increase in the amount of the premiums for
insurance coverage for the Building, then Tenant shall be liable for the full
amount of any such increase.
     46.3 Tenant shall be responsible for the installation, operation,
cleanliness, maintenance and removal of the Generator and the Tank and the
appurtenances, all of which shall remain the Tenant’s Personal Property, and
shall be removed by Tenant at its own expense at the expiration or earlier
termination of this Lease. Tenant shall repair any damage caused by such
removal, including the patching of any holes to match, as closely as possible,
the color surrounding the area where the Generator, Tank and appurtenances were
attached. Such maintenance and operation shall be performed in a manner to avoid
any unreasonable interference with any other tenants or Landlord. Tenant shall
take the Generator Area “as is” in the condition in which the Generator Area is
in as of the Delivery Date, without any obligation on the part of Landlord to
prepare or construct the Generator Area for Tenant’s use or occupancy. Without
limiting the foregoing, Landlord makes no warranties or representations to
Tenant as to the suitability of the Generator Area for the installation and
operation of the Generator or the Tank. Tenant shall have no right to make any
changes, alterations, additions, decorations or other improvements to the
Generator Area without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed. Tenant agrees to maintain the
Generator and the Tank, including without limitation, any enclosure installed
around the Generator and the Tank in good condition and repair. Tenant shall be
responsible for performing any maintenance and improvements to any enclosure
surrounding the Generator and the Tank so as to keep such enclosure in good
condition.

25



--------------------------------------------------------------------------------



 



     46.4 Tenant, subject to the rules and regulations enacted by Landlord in
accordance with this Lease, shall have access to the Generator and the Tank and
its surrounding area for the purpose of installing, repairing, maintaining and
removing said Generator and the Tank.
     46.5 Tenant shall be permitted to use the Generator Area solely for the
maintenance and operation of the Generator and the Tank, and the Generator, Tank
and Generator Area are solely for the benefit of Tenant. All electricity
generated by the Generator may only be consumed by Tenant in the Premises.
     46.6 Tenant shall pay for the cost of any services, including, without
limitation, electric current, supplied to the Generator Area.
     46.7 During the Term (as extended), Tenant shall not be obligated to pay
Landlord any additional rent or fee for the use of the Generator Area.

47.   ROOF SPACE FOR DISH/ANTENNA.

     47.1 Tenant may use space on the roof of the Building for the purpose of
installing (in accordance with Article 6 of this Lease), operating and
maintaining a dish/antenna (the “Dish/Antenna”). During the Term (as extended),
Tenant shall have the right to use such space on the roof of the Building
designated by Landlord for the purpose of operating and maintaining the
Dish/Antenna. The location and size of the space on the roof occupied by
Tenant’s Dish/Antenna is referred to herein as the “Roof Space”. Landlord’s
designation shall take into account Tenant’s use of the Dish/Antenna.
Notwithstanding the foregoing, Tenant’s right to install the Dish/Antenna shall
be subject to the commercially reasonable approval of Landlord and Landlord’s
architect and/or engineer with respect to the size of the Dish/Antenna, the
plans and specifications of the Dish/Antenna, the manner in which the
Dish/Antenna is attached to the roof of the Building and the manner in which any
cables are run to and from the Dish/Antenna. In the event Tenant replaces the
Dish/Antenna during the Term, the precise specifications and a general
description of any replacement Dish/Antenna along with all documents Landlord
reasonably requires to review the installation of such replacement Dish/Antenna
(the “Plans and Specifications”) shall be submitted to Landlord for Landlord’s
written approval (which approval shall not be unreasonably withheld, conditioned
or delayed) no later than twenty (20) days before Tenant commences to install
such Dish/Antenna. Tenant shall be solely responsible for obtaining and
maintaining all necessary governmental and regulatory approvals and for the cost
of installing, operating, maintaining and removing the Dish/Antenna. If Landlord
determines that the Dish/Antenna equipment does not comply with the approved
Plans and Specifications, that the Building has been damaged during installation
of the Dish/Antenna or that the installation was defective, Landlord shall
notify Tenant of any noncompliance or detected problems and Tenant shall cure
the defects within thirty (30) days after receipt of written notice of such
noncompliance; provided, however, that if such failure cannot reasonably be
cured during such thirty (30) day period, then such failure shall not be an
Event of Default if Tenant has commenced the cure within such thirty (30) day
period and thereafter is diligently pursuing such cure to completion, but the
total aggregate cure period shall not exceed ninety (90) days without the
written permission of Landlord. If the Tenant fails to cure the defects within
such time periods, Tenant shall pay to Landlord upon demand the cost, as
reasonably determined by Landlord, of correcting any defects and repairing any
damage to the Building caused by such installation. If at any time Landlord, in
its commercially reasonable discretion, deems it necessary in order to comply
with the North Pointe Design Guidelines, Tenant shall provide and install, at
Tenant’s sole cost and expense, appropriate aesthetic screening, reasonably
satisfactory to Landlord, for the Dish/Antenna (the “Aesthetic Screening”).
     47.2 Landlord agrees that Tenant shall have access to the roof of the
Building and the Roof Space for the purpose of maintaining, repairing and
removing the Dish/Antenna, the appurtenances and the Aesthetic Screening, if
any, all of which shall be performed by Tenant’s facilities personnel and/or
authorized maintenance contractors, at Tenant’s sole cost and risk. It is
agreed, however, that no one other than Tenant’s facilities personnel,
authorized maintenance contractors, FCC (defined below) inspectors, or persons
under their direct supervision will be permitted to have access to the roof of
the Building and the Roof Space. Tenant further agrees to exercise firm control
over the people requiring access to the roof of the Building and the Roof Space
in order to keep to a minimum the number of people having access to the roof of
the Building and the Roof Space and the frequency of their visits. It is further
understood and agreed that the installation, maintenance, operation and removal
of the Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, is
not permitted to damage the Building or the roof thereof, or interfere with the
use of the Building and roof by Landlord to the extent permitted by this Lease.
Subject to the terms of Section 12 of this Lease, Tenant agrees to be
responsible for any damage caused to the roof or any other part of the Building,
which may be caused by Tenant or any Tenant Entity.
     47.3 If Tenant’s use of the Roof Space and the Dish/Antenna unreasonably
interfere with Landlord or other occupants of the Project, Landlord and Tenant
shall work together in good faith to minimize any unreasonable interference with
Landlord or other occupants of the Project. Tenant shall, at its sole cost and
expense, and at its sole risk, operate and maintain the Dish/Antenna in a good
and workmanlike manner, and in compliance with all Building, electric,

26



--------------------------------------------------------------------------------



 



communication, and safety codes, ordinances, standards, regulations and
requirements, now in effect or hereafter promulgated, of the Federal Government,
including, without limitation, the Federal Communications Commission (the
“FCC”), the Federal Aviation Administration (“FAA”) or any successor agency of
either the FCC or FAA having jurisdiction over radio or telecommunications, and
of the state, city and county in which the Building is located. Under this
Lease, the Landlord and its agents assume no responsibility for the licensing,
operation and/or maintenance of Tenant’s equipment. To the extent that an FCC
license is required for the installation and operation of the Dish/Antenna,
Tenant has the responsibility of carrying out the terms of such FCC license in
all respects. The Dish/Antenna shall be connected to power from the Building in
strict compliance with all applicable Building, electrical, fire and safety
codes. The Landlord Entities shall not be liable to Tenant for any stoppages or
shortages of electrical power furnished to the Dish/Antenna or the Roof Space
because of any act, omission or requirement of the public utility serving the
Building, or the act or omission of any other tenant, invitee or licensee or
their respective agents, employees or contractors, or for any other cause beyond
the reasonable control of Landlord, and Tenant shall not be entitled to any
rental abatement for any such stoppage or shortage of electrical power. The
Landlord Entities shall not have any responsibility or liability for the conduct
or safety of any of Tenant’s representatives, repair, maintenance and
engineering personnel while in or on any part of the Building or the Roof Space.
     47.4 The Dish/Antenna, the appurtenances and the Aesthetic Screening, if
any, shall remain the personal property of Tenant, and shall be removed by
Tenant at its own expense at the expiration or earlier termination of this Lease
or Tenant’s right to possession hereunder. Tenant shall repair any damage caused
by such removal, including the patching of any holes to match, as closely as
possible, the color surrounding the area where the equipment and appurtenances
were attached. Tenant agrees to maintain all of the Tenant’s equipment placed on
or about the roof or in any other part of the Building in proper operating
condition and maintain same in satisfactory condition as to appearance and
safety in Landlord’s commercially reasonable discretion. Such maintenance shall
be performed in a manner to avoid material interference with any other tenants
or Landlord. Tenant agrees that at all times during the Term, it will keep the
roof of the Building and the Roof Space free of all trash or waste materials
produced by Tenant or Tenant’s agents, employees or contractors.
     47.5 In light of the specialized nature of the Dish/Antenna, Tenant shall
be permitted to utilize the services of its choice for operation, removal and
repair of the Dish/Antenna, the appurtenances and the Aesthetic Screening, if
any, subject to the reasonable approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Tenant must provide Landlord with prior written notice of any such removal or
repair and coordinate such work with Landlord in order to avoid voiding or
otherwise adversely affecting any warranties granted to Landlord with respect to
the roof. If necessary, Tenant, at its sole cost and expense, shall retain any
contractor having a then existing warranty in effect on the roof to perform such
work (to the extent that it involves the roof), or, at Tenant’s option, to
perform such work in conjunction with Tenant’s contractor. In the event the
Landlord contemplates roof repairs that could affect Tenant’s Dish/Antenna, or
which may result in an interruption of the Tenant’s telecommunication service,
Landlord shall formally notify Tenant at least thirty (30) days in advance
(except in cases of an emergency) prior to the commencement of such contemplated
work in order to allow Tenant to make other arrangements for such service and
Landlord shall use commercially reasonable efforts to minimize interference with
Tenant’s use of the Roof Space.
     47.6 Tenant shall not allow any provider of telecommunication, video, data
or related services (“Communication Services”) to locate any equipment on the
roof of the Building or in the Roof Space for any purpose other than as
authorized by this Article 42. Tenant may not use the Roof Space and/or
Dish/Antenna to provide Communication Services to an unaffiliated tenant,
occupant or licensee of another building, or to facilitate the provision of
Communication Services on behalf of another Communication Services provider to
an unaffiliated tenant, occupant or licensee of the Building or any other
building. Tenant specifically acknowledges and agrees that the terms and
conditions of Article 10 of this Lease shall apply with full force and effect to
the Roof Space and any other portions of the roof accessed or utilized by
Tenant, its representatives, agents, employees or contractors.
     47.7 If Tenant defaults under any of the terms and conditions of this
Section, and Tenant fails to cure said default within the time allowed by
Article 18 of this Lease, Landlord shall be permitted to take all actions
commercially reasonably necessary to cure such default, including removing the
Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, and
restoring the Building and the Roof Space to the condition that existed prior to
the installation of the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any. If Landlord removes the Dish/Antenna, the appurtenances and
the Aesthetic Screening, if any, as a result of an uncured default, Tenant shall
be liable for all costs and expenses Landlord incurs in removing the
Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, and
repairing any damage to the Building, the roof of the Building and the Roof
Space caused by the installation, operation or maintenance of the Dish/Antenna,
the appurtenances, and the Aesthetic Screening, if any. Tenant’s rights pursuant
to this Article 47 are personal to the named Tenant under this Lease and are not
transferable (except to a Permitted Transferee or to an Approved Transferee).

27



--------------------------------------------------------------------------------



 



48. TENANT’S SECURITY SYSTEM. Subject to the terms of this Lease, including,
without limitation Section 6 above, Tenant may, at its own expense, install its
own security system (“Tenant’s Security System”) in the Premises; provided,
however, that Tenant shall coordinate the installation and operation of Tenant’s
Security System with Landlord to assure that Tenant’s Security System is
compatible with Landlord’s Building’s systems and equipment and to the extent
that Tenant’s Security System is not compatible with Landlord’s Building systems
and equipment, Tenant shall not be entitled to install or operate it (and Tenant
shall not actually install or operate Tenant’s Security System unless Tenant has
obtained Landlord’s approval of such compatibility in writing prior to such
installation or operation). Tenant shall be solely responsible, at Tenant’s sole
cost and expense, for the monitoring, operation and removal of Tenant’s Security
System.

49.   FITNESS CENTER.

     49.1 Tenant may construct and maintain a fitness center (the “Fitness
Center”) on the first (1st) floor of the Building. Tenant may make the Fitness
Center available to its employees, contractors, Approved Transferees and
Permitted Transferees, but shall not permit other tenants or other individuals
to use the Fitness Center without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.
     49.2 Tenant shall construct the Fitness Center as a part of the Initial
Alterations described in Exhibit B attached hereto (the “Fitness Center
Improvements”). The terms and conditions of Exhibit B to this Lease shall apply
to Tenant’s design and construction of the Fitness Center Improvements.
     49.3 Tenant shall require each user of the Fitness Center to execute a
release and waiver that includes the following language:
“Notwithstanding anything to the contrary, except to the extent caused by the
gross negligence or willful misconduct of Silicon Valley CA-I, LLC, a Delaware
limited liability company (“Landlord”), Landlord shall not directly or
indirectly be liable to                      [FILL IN DEFINED TERM FROM
AGREEMENT OF FACILITY USER] or any other person or entity and
                     [SAME TERM HERE] hereby waives any and all claims against
and releases Landlord and its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, any mortgagees and agents (the
“Landlord Related Parties”) from any and all claims (whether known or unknown)
arising as a consequence of or related to the Fitness Center. With respect to
the foregoing release,                      [SAME TERM HERE] acknowledges that
it has been advised by legal counsel and is familiar with the provisions of
California Civil Code Section 1542 which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVE ALL
RIGHTS THEY MAY HAVE THEREUNDER, AS WELL AS ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT PERTAINING TO THE RELEASES SET FORTH HEREIN.”
     49.4 Tenant hereby acknowledges and agrees that Tenant is solely liable for
the operation and management of the Fitness Center and that Landlord shall not
be directly or indirectly liable for the operation and/or management of the
Fitness Center. Tenant hereby agrees that it shall expressly inform all
employees and contractors utilizing the Fitness Center that Landlord is not
responsible for the operation and management of the Fitness Center. Landlord
may, but shall not be obligated to, post signage at and/or about the Premises
disclaiming liability for the operation and management of the Fitness Center.
     49.5 Tenant’s insurance and indemnity requirements contained in Section 10
and Section 11 of this Lease shall apply to the Fitness Center. In addition to
the insurance that Tenant is required to obtain and maintain pursuant to this
Lease, Tenant shall confirm that its general liability policy contains no
exclusion for fitness centers or gymnasiums, and that such coverage applies to
all parties using and/or occupying the Fitness Center. Tenant shall deliver to
Landlord an insurance certificate evidencing such insurance coverage no later
than ten (10) days before the date Tenant commences use of the Fitness Center,
and thereafter at least five (5) days before the expiration of such coverage.
     49.6 All Fitness Center Improvements shall remain the property of Tenant
until the expiration or earlier termination of this Lease, at which time the
Fitness Improvements, other than furniture, fixtures and equipment, shall be and
become the property of Landlord; provided, however, that Landlord may (subject
to the terms of Sections 6.4 and 6.5 above), at Landlord’s option, require that
Tenant, at Tenant’s expense, remove any or all Fitness Center Improvements made
by Tenant and restore the portion of the Premises upon which the Fitness Center
is located, including restoration of any exit points to the building made in
connection with the Fitness Center Improvements, by the expiration or earlier
termination of

28



--------------------------------------------------------------------------------



 



this Lease. All such removals and restoration shall be accomplished in a
first-class and good and workmanlike manner so as not to cause any damage to the
Premises or Project whatsoever. If Tenant fails to remove such Fitness Center
Improvements or other personal property, Landlord may keep and use them or
remove any of them and cause them to be stored or sold in accordance with
applicable Regulations, at Tenant’s sole expense. In addition to and wholly
apart from Tenant’s obligation to pay Tenant’s Proportionate Share of Expenses,
Tenant shall be responsible for and shall pay prior to delinquency any taxes or
governmental service fees, possessory interest taxes, fees or charges in lieu of
any such taxes, capital levies, or other charges imposed upon, levied with
respect to or assessed against its fixtures or personal property, on the value
of Fitness Center Improvements within the Premises or any increase in any of the
foregoing based on such Fitness Center Improvements. To the extent that any such
taxes are not separately assessed or billed to Tenant, Tenant shall pay the
amount thereof as invoiced to Tenant by Landlord.
     49.7 Tenant shall, at its sole cost and expense, comply with Regulations in
accordance with the terms of this Lease and with respect to Regulations
regarding the construction, operation, maintenance and removal of the Fitness
Center.
50. CAFÉ AREA.
     50.1 Subject to the required approvals (if any) of the City of San Jose,
California and any other applicable government authority and subject to
applicable Regulations, Tenant shall have the right to use a portion of the
Building as a café area (the “Café Area”), serviced by a “grab and go” food
vendor (the “Café Vendor”), which Café Vendor shall sell pre-packaged foods and
beverages in the Café Area. Tenant, at its sole cost and expense, shall obtain
and maintain throughout the Term, any business licenses or permits required by
any governmental body for the operation of the Café Area within the Premises.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not use or permit the use of any portion of the Café Area for cooking or food
preparation. Any improvements to the Café Area shall be performed by Tenant in
accordance with the terms of Article 6 and Exhibit B to this Lease as a part of
its Initial Alterations.
     50.2 Tenant shall be responsible, at Tenant’s sole cost and expense, for
the clearing of tables, cleaning, maintenance, repair and replacement of said
chairs and tables located in the Café Area. Tenant shall provide all janitor
service and customary cleaning of the Café Area on a regular basis so that the
Café Area is kept neat and broom clean. If Tenant fails to perform such
janitorial and cleaning service on a regular basis, Landlord, at its option, may
contract for such service on behalf of Tenant. Tenant shall store its garbage
(“wet” and “dry”), trash and other refuse in rat-proof and insect-proof
containers within the Premises, and remove the same frequently and regularly
and, if directed by Landlord, in the manner, by such means, and at such times as
Landlord shall designate. If any local governmental authority having
jurisdiction over the Building, requires separation of “wet” and “dry” garbage
as of the date hereof or at any time after the date hereof, Tenant shall comply
with the requirements imposed by such governmental entity (as the case may be)
with respect to the separation of refuse. In addition to the foregoing, Tenant
shall be required to participate in any recycling program currently or from time
to time conducted by Landlord at the Building during the Term.
     50.3 All garbage and other refuse shall be kept inside the Premises in the
kind of container specified by Landlord and, if directed by Landlord, shall be
placed outside of the Premises prepared for collection in the manner and at the
times and places specified by Landlord. If Landlord elects to furnish or
designate service for the removal of garbage and other refuse, Tenant shall use
the service furnished or designated by Landlord. If furnished or billed by
Landlord, Tenant shall pay for such service monthly as additional rent. If
Landlord does not provide such service, Tenant shall be solely responsible and
contract for the removal of all garbage and other refuse from the Premises and
shall pay promptly all charges therefor.
     50.4 Neither Tenant nor the Café Vendor shall store, display, sell or
distribute any alcoholic beverages at the Building without the prior written
consent of Landlord.
     50.5 Tenant shall utilize pest extermination service designated by Landlord
to control pests in the Premises. Except as included in Expenses, Tenant shall
bear the cost of such extermination services. If the cost of such extermination
services is included in Expenses, Tenant shall, at Landlord’s option, pay
directly to the service provider, or reimburse Landlord for, the cost of any
such services that Landlord reasonably determines are in excess of standard
usage by office tenants.
     50.6 Tenant hereby acknowledges and agrees that Tenant is solely liable for
the operation and management of the Café Area. Tenant shall, at its sole cost
and expense, comply with Regulations in accordance with the terms of this Lease
and with respect to Regulations regarding the construction, operation,
maintenance and removal of the Café Area.
     50.7 All Café Area improvements shall remain the property of Tenant until
the expiration or earlier termination of this Lease, at which time the Café Area
improvements, other than furniture, fixtures and equipment, shall be and become

29



--------------------------------------------------------------------------------



 



the property of Landlord; provided, however, that Landlord may (subject to the
terms of Sections 6.4 and 6.5 above), at Landlord’s option, require that Tenant,
at Tenant’s expense, remove any or all Café Area improvements made by Tenant and
restore the portion of the Premises upon which the Care Area is located,
including restoration of any exit points to the building made in connection with
the Café Area improvements, by the expiration or earlier termination of this
Lease. All such removals and restoration shall be accomplished in a first-class
and good and workmanlike manner so as not to cause any damage to the Premises or
Project whatsoever. If Tenant fails to remove such Café Area improvements or
other personal property, Landlord may keep and use them or remove any of them
and cause them to be stored or sold in accordance with applicable Regulations,
at Tenant’s sole expense. In addition to and wholly apart from Tenant’s
obligation to pay Tenant’s Proportionate Share of Expenses, Tenant shall be
responsible for and shall pay prior to delinquency any taxes or governmental
service fees, possessory interest taxes, fees or charges in lieu of any such
taxes, capital levies, or other charges imposed upon, levied with respect to or
assessed against its fixtures or personal property, on the value of Café Area
improvements within the Premises or any increase in any of the foregoing based
on such Café Area improvements. To the extent that any such taxes are not
separately assessed or billed to Tenant, Tenant shall pay the amount thereof as
invoiced to Tenant by Landlord.
     50.8 The Café Area shall be deemed to be included in the Premises for
purposes of: (i) Tenant’s insurance obligations under Article 11 of this Lease;
and (ii) Tenant’s indemnification obligations under Article 10 of this Lease.

51.   MOISTURE INTRUSION

     51.1 Landlord and Tenant hereby acknowledge and agree that, as of the date
of this Lease, certain moisture has emanated under the vinyl composition tile
(VCT) flooring located in various locations throughout the ground floor of the
Building and has caused bubbling of the VCT in such areas of the Premises (the
“Affected Areas”). Such moisture intrusion and related damage is collectively
referred to herein as the “Moisture Intrusion Problem”. Landlord shall, in
consideration for Tenant’s waiver of claims as provided below, reimburse Tenant
in an amount equal to Twenty Thousand Dollars ($20,000.00) (the “Reimbursement
Amount”) to be applied toward the cost of correcting the Moisture Intrusion
Problem, including, without limitation, all labor and materials related to vapor
emission testing, preparing the Affected Areas, applying sealant over the
concrete slab located in such Affected Areas and related work (collectively, the
“Moisture Intrusion Work”). The Reimbursement Amount shall be paid to Tenant
within thirty (30) days after receipt of the following documentation:
(a) receipted bills covering all labor and materials expended and used in the
Moisture Intrusion Work; (b) a sworn contractor’s affidavit from the contractor
and a request to disburse from Tenant containing an approval by Tenant of the
work done; (c) full and final waivers of lien with respect to the Moisture
Intrusion Work; and (d) the certification of Tenant’s contractor that the
Moisture Intrusion Work has been installed in a good and workmanlike manner in
accordance with applicable Regulations. However, if Tenant’s actual costs for
the Moisture Intrusion Work is less than Twenty Thousand Dollars ($20,000.00),
then an amount of money equal to the difference between Twenty Thousand Dollars
($20,000.00) and such actual costs shall be added to the Allowance and may be
used for costs related to the Initial Alterations pursuant to the provisions of
Exhibit B to the Lease. The Reimbursement Amount shall be disbursed in the
amount reflected on the receipted bills meeting the requirements above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Reimbursement Amount during the continuance of an
Event of Default under the Lease, and Landlord’s obligation to disburse shall
only resume when and if such Event of Default is cured. The Reimbursement Amount
shall constitute full and final payment to Tenant for any and all costs relating
to or arising from the Moisture Intrusion Problem. Tenant shall be responsible
for performing the Moisture Intrusion Work in a good and workmanlike manner and
in accordance with all applicable Regulations.
     51.2 Notwithstanding anything in this Lease to the contrary (including,
without limitation, Landlord’s obligations set forth in Article 7 above),
Tenant, for itself and on behalf of the Tenant Entities, fully, finally and
forever release, waive and discharge Landlord and the Landlord Entities from any
and all claims raised or which could have been raised and any and all demands,
actions, causes of action, obligations, damages and liabilities of every nature
whatsoever, whether matured or contingent, whether known or unknown, suspected
or claimed, which Tenant had in the past, now has, or claims to now have against
Landlord, arising out of and/or relating to the Moisture Intrusion Problem (the
“Released Claims”).
     51.3 With respect to the Released Claims set forth above, Tenant hereby
acknowledges that it has been advised by legal counsel and is familiar with the
provisions of California Civil Code Section 1542, which provides as follows:“A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY
WAIVES ANY RIGHTS IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT PERTAINING TO THE MUTUAL RELEASES.

30



--------------------------------------------------------------------------------



 



52. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building. The obligations of Landlord under
this Lease are not intended to be and shall not be personally binding on, nor
shall any resort be had to the private properties of, any of its or its
investment manager’s trustees, directors, officers, partners, beneficiaries,
members, stockholders, employees, or agents, and in no case shall Landlord be
liable to Tenant hereunder for any lost profits, damage to business, or any form
of special, indirect or consequential damages.
IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
Lease Reference Date set forth in the Reference Pages.

                      LANDLORD:       TENANT:    
 
                    SILICON VALLEY CA-I, LLC,
a Delaware limited liability company       INTERWOVEN, INC.,
a Delaware corporation    
 
                   
By:
  RREEF Management Company,                
 
  a Delaware corporation, its Authorized Agent                
 
                   
By:
Name:
  /s/ James H. Ida
 
James H. Ida       By:
Name:   /s/ John E. Calonico
 
John E. Calonico    
Title:
  Vice President, District Manager       Title:   Chief Financial Officer    
Dated:
  12/20/06       Dated:   12/20/06    

31



--------------------------------------------------------------------------------



 



EXHIBIT A – SITE PLAN DEPICTING THE PREMISES, THE OUTSIDE AREAS, AND THOSE
PORTIONS OF
THE PROPERTY SUBJECT TO THE GROUND LEASE
attached to and made a part of the Lease bearing the
Lease Reference Date of December 18, 2006 between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
INTERWOVEN, INC., a Delaware corporation, as Tenant
160 E. Tasman Drive, San Jose, California
Exhibit A is intended only to show the general layout and location of the
Building as of the beginning of the Term of this Lease. It is not to be scaled;
any measurements or distances shown should be taken as approximate.
See attached

               
 
                Initials        

A-1



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [f26036f2603601.gif]

               
 
                Initials        

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B – INITIAL ALTERATIONS
attached to and made a part of the Lease bearing the
Lease Reference Date of December 18, 2006 between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
INTERWOVEN, INC., a Delaware corporation, as Tenant
160 E. Tasman Drive, San Jose, California
1. Tenant, following the delivery of the Premises by Landlord and the full and
final execution and delivery of the Lease to which this Exhibit B is attached
and all prepaid rental, the Letter of Credit, insurance certificates and the
Early Possession Agreement required under the Lease, shall have the right to
perform alterations and improvements in the Premises (the “Initial
Alterations”). Notwithstanding the foregoing, Tenant and its contractors shall
not have the right to perform Initial Alterations in the Premises unless and
until Tenant has complied with all of the terms and conditions of Article 6 of
the Lease, including, without limitation, approval by Landlord of the final
plans and construction drawings for the Initial Alterations and general
contractor to be retained by Tenant to perform such Initial Alterations
(provided, however, if the general contractor selected is one of the Approved
Contractors (as defined in Paragraph 3 below), then further approval from
Landlord shall not be required). Landlord hereby acknowledges and agrees that
Landlord has approved the preliminary plans, dated November 29, 2006, prepared
by Arc Tec (the “Preliminary Plans”) and attached hereto as Schedule 2. Landlord
shall respond to Tenant’s request for approval to any revisions to the
Preliminary Plans and/or to any construction drawings or revisions thereto
within ten (10) business days following Landlord’s receipt of Tenant’s written
request therefor (which request shall be accompanied by all necessary supporting
documentation and information reasonably requested by Landlord). If Landlord
does not approve Tenant’s proposed change, plan or drawing, Landlord’s response
shall include Landlord’s objections, in reasonable detail, to the requested
change, plan or drawing. If Tenant’s construction drawings are the logical
evolution of the approved Preliminary Plans and incorporate the parties’
agreement regarding revisions thereto, Landlord shall not unreasonably withhold,
condition or delay its approval of the construction drawings. The parties shall
use commercially reasonable efforts to reach agreement regarding changes to the
Preliminary Plans as soon as reasonably practicable. Tenant shall be responsible
for all elements of the design of Tenant’s plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of Tenant’s plans
shall in no event relieve Tenant of the responsibility for such design. If
Tenant does not select one of the Approved Contractors, then Landlord’s approval
of the general contractor to perform the Initial Alterations shall not be
unreasonably withheld. The parties agree that Landlord’s approval of the general
contractor to perform the Initial Alterations shall not be considered to be
unreasonably withheld if any such general contractor (a) does not have trade
references reasonably acceptable to Landlord, (b) does not maintain insurance as
required pursuant to the terms of the Lease, (c) does not have the ability to be
bonded for the work in an amount of no less than one hundred fifty percent
(150%) of the total estimated cost of the Initial Alterations, (d) does not
provide current financial statements reasonably acceptable to Landlord, or
(e) is not licensed as a contractor in the state/municipality in which the
Premises is located. Tenant acknowledges the foregoing is not intended to be an
exclusive list of the reasons why Landlord may reasonably withhold its consent
to a general contractor. A list of approved general contractors is attached
hereto as Schedule 1.
2. Provided Tenant is not in default (beyond any applicable notice and cure
period), Landlord agrees to contribute the sum of $3,850,000.00 (i.e., $35.00
per rentable square foot of the Premises) (the “Allowance”) toward the cost of
performing the Initial Alterations in preparation of Tenant’s occupancy of the
Premises. The Allowance may only be used for the cost of preparing design and
construction documents and mechanical and electrical plans for the Initial
Alterations and for hard construction costs in connection with the Initial
Alterations, including, but not limited to (i) the cost of all required
governmental approvals and permits, and all fees, taxes or other charges levied
by governmental authorities in connection therewith; (ii) all labor and
supervision costs; (iii) the cost of building materials, supplies and equipment
rental; (iv) the contract price for all construction work undertaken by general
contractors and sub-contractors, including fees, general conditions and overhead
of the contractors, as applicable; (v) the cost of equipment and fixtures
provided for the in approved plans, including the cost of installation; (vi) the
cost of all survey and testing expenses; if any, (vii) the cost of premiums for
surety bonds, if any, including but not limited to payment and performance bonds
and mechanics’ lien bonds; (viii) the cost of utility connections, installation
of utility facilities and meters, and course of construction utility usage fees;
(ix) the cost of removing rubbish and waste materials from the work site; and
(x) any construction management fee for Landlord’s management (as set forth in
Article 6 of the Lease). The Allowance, less a ten percent (10%) retainage
(which retainage shall constitute the final draw), shall be paid to Tenant in
periodic disbursements within thirty (30) days after receipt of the following
documentation: (a) an application for payment and sworn statement of contractor
substantially in the form of AIA Document G-702 covering all work for which
disbursement is to be made to a date specified therein; (b) a certification from
an AIA architect substantially in the form of the Architect’s Certificate for
Payment which is located on AIA Document G702, Application and Certificate of
Payment; (c) contractor’s,

               
 
                Initials        

B-1



--------------------------------------------------------------------------------



 



subcontractor’s and material supplier’s waivers of liens which shall cover all
Initial Alterations for which disbursement is being requested and all other
statements and forms required for compliance with the mechanics’ lien laws of
the state in which the Premises is located, together with all such invoices,
contracts, cancelled checks or other supporting data as Landlord or Landlord’s
Mortgagee may reasonably require; (d) a cost breakdown for each trade or
subcontractor performing the Initial Alterations; (e) plans and specifications
for the Initial Alterations, together with a certificate from an AIA architect
that such plans and specifications comply in all material respects with all laws
affecting the Building, Project and Premises; (f) copies of all construction
contracts for the Initial Alterations, together with copies of all change
orders, if any; and (g) a request to disburse from Tenant containing an approval
by Tenant of the work done and a good faith estimate of the cost to complete the
Initial Alterations. Upon completion of the Initial Alterations, and prior to
final disbursement of the Allowance, Tenant shall furnish Landlord with:
(i) general contractor and architect’s completion affidavits; (ii) full and
final waivers of lien; (iii) receipted bills covering all labor and materials
expended and used; (iv) as-built plans of the Initial Alterations; and (v) the
certification of Tenant’s architect that the Initial Alterations have been
installed in a good and workmanlike manner in accordance with the approved
plans, and in accordance with applicable laws, codes and ordinances. In no event
shall Landlord be required to disburse the Allowance more than one time per
month. If the Initial Alterations exceed the Allowance, Tenant shall be entitled
to distribution of the Allowance in accordance with the terms hereof, but each
individual disbursement of the Allowance (except for the final disbursement
comprised of the 10% retainage referenced above) shall be disbursed prior to
Tenant expending its funds to pay for costs of the Initial Alterations in excess
of the Allowance. Notwithstanding anything herein to the contrary, Landlord
shall not be obligated to disburse any portion of the Allowance during the
continuance of an Event of Default under the Lease, and Landlord’s obligation to
disburse shall only resume when and if such Event of Default is cured.
3. Tenant’s Architect and General Contractor. Landlord has approved Arc Tec as
Tenant’s architect (“Architect”), and has approved the list of general
contractors attached hereto as Schedule 1 (collectively, the “Approved
Contractors”), any one of which can be selected by Tenant as its general
contractor to complete the Initial Alterations. Any different or additional
contractor must be pre-approved in writing by Landlord, which approval shall not
be commercially unreasonably withheld.
4. In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. If Tenant does not
submit a request for payment of the entire Allowance to Landlord in accordance
with the provisions contained in this Exhibit B by October 31, 2007, any unused
amount shall accrue to the sole benefit of Landlord, it being understood that
Tenant shall not be entitled to any credit, abatement or other concession in
connection therewith. Tenant shall be responsible for all applicable state sales
or use taxes, if any, payable in connection with the Initial Alterations and/or
Allowance. Landlord shall be entitled to deduct from the Allowance a
construction management fee for Landlord’s oversight of the Initial Alterations
in an amount equal to three percent (3%) of the construction costs of the
Initial Alterations; provided, however, that in no event shall such construction
management fee exceed $210,000.00.
5. Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided in the Lease or above with respect to the
Allowance, incur any costs in connection with the construction or demolition of
any improvements in the Premises.
6. This Exhibit B shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

               
 
                Initials        

B-2



--------------------------------------------------------------------------------



 



Schedule 1
List of Approved General Contractors
SC Builders
San Jose Construction
Devcon
Meade Construction
The above are in addition to the below list which have been pre-approved by
Landlord:

  1.)   McLarney Construction, Inc.
Attn: John Machi
355 South Daniel Way
San Jose, CA 95128
408-246-8600 tel
408-246-3737 fax     2.)   Hillhouse Construction
Attn: Debby McCarty
408-467-1000          tel
408-467-9700 fax     3.)   Gidel & Kocal Construction
Attn: Lance Gidel
574 Division Street
Campbell, CA 95008
408-370-0280 tel
408-370-0335 fax     4.)   Tico Construction
Attn: John Marmesh
1585 Terminal Avenue
San Jose, CA 95112
408-487-0700 ext. 103 tel
408-487-0770 fax     5.)   OPI Commercial Builders
Attn: John Persing
445 Leigh Ave, Suite 100
Los Gatos, CA 95032
408-377-4800 tel
408-377-4804 fax

               
 
                Initials        

B-3



--------------------------------------------------------------------------------



 



Schedule 2 – Preliminary Plans
(FIRST FLOOR PLAN) [f26036f2603602.gif]

               
 
                Initials        

B-4



--------------------------------------------------------------------------------



 



(SECOND FLOOR PLAN) [f26036f2603603.gif]

               
 
                Initials        

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C – COMMENCEMENT DATE MEMORANDUM
attached to and made a part of the Lease bearing the
Lease Reference Date of December 18, 2006 between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
INTERWOVEN, INC., a Delaware corporation, as Tenant
160 E. Tasman Drive, San Jose, California
COMMENCEMENT DATE MEMORANDUM
     THIS MEMORANDUM, made as of ___, 20___, by and between SILICON VALLEY CA-I,
LLC, a Delaware limited liability company (“Landlord”) and INTERWOVEN, INC., a
Delaware corporation (“Tenant”).
Recitals:

  A.   Landlord and Tenant are parties to that certain Lease, dated for
reference December 18, 2006 (the “Lease”) for certain premises (the “Premises”)
consisting of approximately 110,000 square feet at the building commonly known
as 160 E. Tasman Drive, San Jose, California.     B.   Tenant is in possession
of the Premises and the Term of the Lease has commenced.     C.   Landlord and
Tenant desire to enter into this Memorandum confirming the Commencement Date,
the Termination Date and other matters under the Lease.

     NOW, THEREFORE, Landlord and Tenant agree as follows:

  1.   The actual Commencement Date is ___.     2.   The actual Termination Date
is ___.     3.   The schedule of the Annual Rent and the Monthly Installment of
Rent set forth on the Reference Pages is deleted in its entirety, and the
following is substituted therefor:

[insert rent schedule]

  4.   Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date and year first above written.

                      LANDLORD:       TENANT:    
 
                    SILICON VALLEY CA-I, LLC,
a Delaware limited liability company       INTERWOVEN, INC.,
a Delaware corporation    
 
                   
By:
  RREEF Management Company,                
 
  a Delaware corporation, its Authorized Agent                
 
                   
By:
          By:        
Name:
 
 
___DO_NOT_SIGN                                                                  
Name:  
 
___DO_NOT_SIGN                                                                  
Title:
          Title:        
 
 
 
         
 
   
Dated:
  , 2006       Dated:   , 2006    
 
 
 
         
 
   

               
 
                Initials        

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D – RULES AND REGULATIONS
attached to and made a part of the Lease bearing the
Lease Reference Date of December 18, 2006 between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
INTERWOVEN, INC., a Delaware corporation, as Tenant
160 E. Tasman Drive, San Jose, California
1. Except as expressly provided in the Lease, no sign, placard, picture,
advertisement, name or notice (collectively referred to as “Signs”) shall be
installed or displayed on any part of the outside of the Building without the
prior written consent of the Landlord which consent shall be in Landlord’s sole
discretion. All approved Signs shall be printed, painted, affixed or inscribed
at Tenant’s expense by a person or vendor approved by Landlord and shall be
removed by Tenant at Tenant’s expense upon vacating the Premises. Landlord shall
have the right to remove any Sign installed or displayed in violation of this
rule at Tenant’s expense if Tenant does not remove such within five (5) days
after receipt of written notice demanding the removal of such. For clarity,
signage which have been approved per the Lease are not subject to removal except
as per the Lease.
2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Building that are visible from the exterior of the Building, Tenant shall
immediately discontinue such use. No awning shall be permitted on any part of
the Premises. Tenant shall not place anything or allow anything to be placed
against or near any glass partitions or doors or windows which may appear
unsightly, in the opinion of Landlord, from outside the Premises.
3. Except as expressly provided in the Lease, Tenant shall not alter any lock or
other access device or install a new or additional lock or access device or bolt
on any door at the entrance of the Premises without the prior written consent of
Landlord which consent shall not be commercially unreasonably withheld.
4. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant.. To the extent required by the terms and conditions of the
Lease, the location of all telephone, data, and electrical wires as well as
burglar alarms, telephones, call boxes or other office equipment affixed to the
Premises shall be subject to the prior written approval of Landlord, which
approval shall not be commercially unreasonably withheld, conditioned or
delayed.
5. Landlord and Tenant hereby acknowledge that, as of the date of the Lease, the
maximum floor load of the Premises has not been determined. Landlord and Tenant
shall cooperate to determine the maximum floor load of the Building, Tenant
shall not place a load upon any floor of its Premises, including mezzanine area,
if any, which exceeds the load per square foot that such floor was designed to
carry and that is allowed by law. Heavy objects shall stand on such platforms as
determined by Landlord to be necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such equipment or
other property from any cause, and all damage done to the Building by
maintaining or moving such equipment or other property shall be repaired at the
expense of Tenant.
6. Except as expressly provided in the Lease, Tenant shall not install any radio
or television antenna, or additional satellite dish, loudspeaker or other device
on the roof or exterior walls of the Building without Landlord’s prior written
consent which consent shall not be commercially unreasonably withheld,
conditioned or delayed.
7. Except as expressly provided in the Lease, Tenant shall not affix any floor
covering to the floor of the Premises or paint or seal any floors in any manner
except as approved by Landlord. Tenant shall repair any damage resulting from
noncompliance with this rule.
8. No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable Regulations.
9. Tenant shall not use any hand trucks except those equipped with the rubber
tires and side guards, and may use such other material-handling equipment as
Landlord may approve. Tenant shall not bring any other vehicles of any kind into
the Building. Forklifts which operate on asphalt areas shall only use tires that
do not damage the asphalt.
10. All trash and refuse shall be contained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.
11. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations reasonably established by Landlord or any governing
authority.

               
 
                Initials        

D-1



--------------------------------------------------------------------------------



 



12. Tenant assumes all responsibility for securing and protecting its Premises
and its contents including keeping doors locked and other means of entry to the
Premises closed.
13. Small desk fans excepted, Tenant shall not use any method of heating or air
conditioning other than that supplied by Landlord without Landlord’s prior
written consent.
14. Except as expressly provided in the Lease, no person shall go on the roof
without Landlord’s permission.
15. Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises.
16. Emergency or breakdown (i.e., AAA), excepted, Tenant shall not permit any
motor vehicles to be washed or mechanical work or maintenance of motor vehicles
to be performed on any portion of the Premises or parking lot.
17. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease. Landlord may waive any one or more of
these Rules and Regulations for the benefit of any tenant or tenants, and any
such waiver by Landlord shall not be construed as a waiver of such Rules and
Regulations for any or all tenants.
18. Landlord reserves the right to make such other and reasonable rules and
regulations as in its commercially reasonable judgment may from time to time be
required for safety and security, for care and cleanliness of the Building and
for the commercially reasonable preservation of good order in and about the
Building. Tenant agrees to abide by all such rules and regulations herein stated
and any additional rules and regulations which are adopted. Tenant shall be
responsible for the observance of all of the foregoing rules by Tenant’s
employees, agents, clients, customers, invitees and guests.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

               
 
                Initials        

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E – EARLY POSSESSION AGREEMENT
attached to and made a part of the Lease bearing the
Lease Reference Date of December 18, 2006 between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
INTERWOVEN, INC., a Delaware corporation, as Tenant
160 E. Tasman Drive, San Jose, California
EARLY POSSESSION AGREEMENT
     Reference is made to that Lease dated December 18, 2006, between SILICON
VALLEY CA-I, LLC, a Delaware limited liability company (“Landlord”) and
INTERWOVEN, INC., a Delaware corporation (“Tenant”), for the premises located in
the City of San Jose, County of Santa Clara, State of California, commonly known
as 160 E. Tasman Drive, San Jose, California.
     It is hereby agreed that, notwithstanding anything to the contrary
contained in the Lease but subject to the terms of Section 2.3 of the Lease,
Tenant may occupy the Premises on ___. [INSERT DELIVERY DATE] Tenant has prepaid
one month of rent pursuant to Section 3.1 of the Lease. The first Monthly
Installment of Rent due with respect to the second month of the Term is due on
September 1, 2007.
     Landlord and Tenant agree that all the terms and conditions of the above
referenced Lease are in full force and effect as of the date of Tenant’s
possession of the Premises prior to the Commencement Date pursuant to
Section 2.3 other than the payment of rent.

                      LANDLORD:       TENANT:    
 
                    SILICON VALLEY CA-I, LLC,
a Delaware limited liability company       INTERWOVEN, INC.,
a Delaware corporation    
 
                   
By:
  RREEF Management Company,                
 
  a Delaware corporation, its Authorized Agent                
 
                   
By:
          By:        
Name:
 
 
___DO_NOT_SIGN                                                                 
  Name:  
 
___DO_NOT_SIGN                                                           
Title:
          Title:        
 
 
 
         
 
   
Dated:
      , 2006   Dated:       , 2006
 
 
 
         
 
   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

               
 
                Initials        

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F – FORM OF LETTER OF CREDIT
attached to and made a part of the Lease bearing the
Lease Reference Date of November ___, 2006 between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
INTERWOVEN, INC., a Delaware corporation, as Tenant
TRADE SERVICES DIVISION, NORTHERN CALIFORNIA
ONE FRONT STREET, 21ST FLOOR
SAN FRANCISCO, CALIFORNIA 94111
Contact Phone: 1(800) 798-2815 (Option 1)
Email : sftrade@wellsfargo.com
IRREVOCABLE LETTER OF CREDIT

Silicon Valley CA-I, LLC   Letter of Credit No.                      3303
Octavius Drive
Santa Clara, California 95054
Attention: Property Manager   Date:                          ___, 2006  

Ladies and Gentlemen:
     At the request and for the account of INTERWOVEN, INC., a Delaware
corporation (“Applicant”), we hereby establish our Irrevocable Letter of Credit
in your favor in the amount of Four Hundred Forty-One Thousand One Hundred and
NO/100 United States Dollars (US$441,100.00) available with us at our above
office by payment of your draft(s) drawn on us at sight accompanied by your
signed and dated statement worded as follows with the instructions in brackets
therein complied with, without any inquiry into the accuracy of Beneficiary’s
signed statement and regardless of whether Applicant disputes the content of
such statement:
“The undersigned, an authorized representative of the beneficiary
(“Beneficiary”) of Wells Fargo Bank Letter of Credit No. ___ (the “Wells
Credit”) hereby certifies that the amount drawn under the Wells Credit is due to
Beneficiary in connection with and pursuant to the terms and conditions of that
certain Lease dated [insert date] between INTERWOVEN, INC., a Delaware
corporation and SILICON VALLEY CA-I, LLC, a Delaware limited liability company,
and/or pursuant to the terms and conditions of any amendment to the Lease or any
other agreement between such parties related to the Lease.”
     This Letter of Credit expires at our above office on Month Day, 2007, but
shall be automatically extended, without written amendment, to Month Day in each
succeeding calendar year up to, but not beyond, September 30, 2014 unless we
have sent written notice to you at your address above by registered mail or
express courier that we elect not to extend the expiration date of this Letter
of Credit beyond the date specified in such notice, which date will be Month
Day, 2007 or any subsequent Month Day occurring before September 30, 2014 and be
at least sixty (60) calendar days after the date we send you such notice. Upon
our sending you such notice of the non-extension of the expiration date of this
Letter of Credit, you may also draw under this Letter of Credit by presentation
to us at our above address, on or before the expiration date specified in such
notice, of your draft drawn on us at sight accompanied by your signed and dated
statement worded as follows with the instructions in brackets therein complied
with:
“The undersigned an authorized representative of the beneficiary (“Beneficiary”)
of Wells Fargo Bank, N.A. Letter of Credit No. ___ (the “Wells Credit”) hereby
certifies that Beneficiary has received written notification from Wells Fargo
Bank, N.A. that the Wells Credit will not be extended past its current
expiration date. The undersigned further certifies that (i) as of the date of
this statement, Beneficiary has not received a letter of credit or other
instrument acceptable to the Beneficiary as a replacement to the Wells Credit;
and (ii) Beneficiary has not released INTERWOVEN, INC. from its obligations to
Beneficiary under that certain Lease dated [insert date] between INTERWOVEN,
INC. and SILICON VALLEY CA-I, LLC (as such lease may be amended, restated or
replaced). ”
     Partial and multiple drawings are permitted under this Letter of Credit.

               
 
                Initials        

F-1



--------------------------------------------------------------------------------



 



     Each draft must be marked “Drawn under Wells Fargo Bank, N.A. Letter of
Credit No. ________.”
     Each draft must also be accompanied by the original of this Letter of
Credit for our endorsement on this Letter of Credit of our payment of such
draft.
     If any instructions accompanying a drawing under this Letter of Credit
request that payment is to be made by transfer to an account with us or at
another bank, we and/or such other bank may rely on an account number specified
in such instructions even if the number identifies a person or entity different
from the intended payee.
     This Letter of Credit is transferable one or more times, but in each
instance to a single transferee and only in the full amount available to be
drawn under the Letter of Credit at the time of such transfer. Any such transfer
may be affected only through ourselves and only upon presentation to us at our
above-specified office of a duly executed instrument of transfer in the format
attached hereto as Exhibit A together with the original of this Letter of
Credit. Any transfer of this Letter of Credit may not change the place of
expiration of this Letter of Credit from our above-specified office. Each
transfer shall be evidenced by our endorsement on the reverse of the original of
this Letter of Credit, and we shall deliver the original of this Letter of
Credit so endorsed to the transferee. All charges in connection with any
transfer of this Letter of Credit are for the Applicant’s account. Any request
for transfer will be effective subject to the above conditions; however, any
such transfer is not contingent upon Applicant’s ability to pay our transfer
fee.
     This Letter of Credit is subject to the Uniform Customs and Practice For
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500 (the “UCP”), and engages us in accordance therewith.

             
 
      Very truly yours    
 
           
 
      WELLS FARGO BANK, N.A.    
 
           
 
  BY:        
 
     
 
(AUTHORIZED SIGNATURE)    

               
 
                Initials        

F-2



--------------------------------------------------------------------------------



 



     
 
  Exhibit A
 
  Wells Fargo Bank, N.A.
 
  Letter of Credit No.                     
 
   
 
  Date:                     

Wells Fargo Bank, N.A.
Trade Services Division, Northern California
One Front Street, 21st Floor
San Francisco, California 94111
Subject: Your Letter of Credit No.                     
Ladies and Gentlemen:
     For value received, we hereby irrevocably assign and transfer all our
rights under the above-captioned Letter of Credit, as heretofore and hereafter
amended, extended or increased, to:

         
 
 
 
[insert name of transferee]    
 
       
 
 
 
   
 
       
 
 
 
[insert address]    

     By this transfer, all of our rights in the Letter of Credit are transferred
to the transferee, and the transferee shall have sole rights as beneficiary
under the Letter of Credit, including sole rights relating to any amendments,
whether increases or extensions or other amendments, and whether now existing or
hereafter made. You are hereby irrevocably instructed to advise future
amendment(s) of the Letter of Credit to the transferee without our consent or
notice to us.
     Enclosed are the original Letter of Credit and the original of all
amendments to this date. Please notify the transferee of this transfer and of
the terms and conditions of the Letter of Credit as transferred. This transfer
will not become effective until the transferee is so notified.

                      Very truly yours,    
 
                    [insert name of transferor]    
 
               
 
  By:                          
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   

              Signature of Transferor Guaranteed
[insert name of bank]    
By:
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

               
 
                Initials        

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G – FORM OF CONFIDENTIALITY AGREEMENT
attached to and made a part of the Lease bearing the
Lease Reference Date of November ___, 2006 between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
INTERWOVEN, INC., a Delaware corporation, as Tenant
CONFIDENTIALITY AGREEMENT
     This CONFIDENTIALITY AGREEMENT (the “Agreement”) is entered into as of the
execution date of the Lease by and between Interwoven, Inc., a Delaware
corporation (“Tenant”) and Silicon Valley CA-I, LLC, a Delaware limited
liability company (“Landlord”) (each a “Party”, together the “Parties”) . As
used hereinafter in this Agreement, the term “Tenant” shall include the
affiliates of Tenant, and the officers, directors, partners, employees, agents,
attorneys, advisors and consultants of Tenant and the term “Landlord” shall
include the officers, directors, partners, employees, agents, attorneys,
advisors and consultants of Landlord.
     1. Purpose. Tenant and Landlord are parties to that certain Lease, dated
                     (the “Lease”). In connection with such Parties’ obligations
under such Lease                     , a Party (the “Receiving Party”), has
requested that the other Party (the “Disclosing Party”), deliver or make
available to the Receiving Party certain “Information” which the Disclosing
Party holds as confidential and/or proprietary.
     2. Definition of Information. “Information” as used in this Agreement shall
mean all data or information in oral, written or machine readable form,
presented, discussed, learned or observed by either Party in the course of
discussions, studies, or other work undertaken between the Parties which is
proprietary in nature and shall include but not be limited to, either party’s
non-public corporate, financial, legal and employee information, corporate
plans, strategies, forecasts and competitive analysis, customer names and
prospective customer names, investor information, and information concerning
either Party’s patents, trade secrets or inventions. The Parties agree not to
copy, alter, modify, disassemble, reverse engineer or de-compile any of the
Information unless permitted in writing by the Disclosing Party. Nothing herein
shall be deemed to restrict the Disclosing Party’s use of its own Information.
Further, the Parties agree to use the other’s Information solely for purposes
related to the Lease. Information does not include information which (i) at the
time of disclosure, is available to the general public; or (ii) at a later date,
becomes available to the general public through no fault of the Receiving Party
and then only after such later date.
     3. Non-Disclosure and Non-Use of Information. Each Party acknowledges and
agrees that Information contains proprietary and sensitive information and that
significant damage could result to the Disclosing Party if Information were
disclosed in violation of this Agreement. The Receiving Party shall not in any
manner disclose, provide or make available Information to any person or entity
without the Disclosing Party’s prior written consent, which consent may be
withheld by in its sole and absolute discretion, other than as pursuant to this
Agreement. Information will be used by the Receiving Party solely for the
purposes contemplated under the Lease                     . The Receiving Party
agrees not to disclose Information to any of its affiliates, officers,
directors, partners, employees, agents, advisors or consultants who do not need
to know such Information in order to assist in evaluating and carrying out its
obligations under the Lease. The Receiving Party shall advise those to whom
Information is disclosed of this Agreement and shall take all reasonable
measures to ensure that they comply with this Agreement.
     4. Termination. Unless otherwise mutually agreed in writing, the Receiving
Party’s confidentiality obligations hereunder with respect to each item of
Information shall terminate three (3) years after the date of last disclosure
hereunder or three (3) years after the termination of any agreement in place
between the Parties, whichever is later, and for that Information which is held
as trade secret such protection shall be in perpetuity.
     5. Subpoena or Court Order. If the Receiving Party or anyone to whom it
discloses the Information receives a request to disclose all or any part of the
Information under the terms of a subpoena or other

               
 
                Initials        

G-1



--------------------------------------------------------------------------------



 



order issued by a court of competent jurisdiction or by a government agency,
such Party shall if permitted by such order or subpoena; (i) promptly notify the
other Party in writing of the existence, terms and circumstances surrounding
such a request; (ii) consult with the other Party on the advisability of taking
steps to resist or narrow that request; (iii) if disclosure of Information is
required, furnish only such portion of the Information as such Party is advised
by its counsel is legally required to be disclosed; and (iv) cooperate with the
other Party in its efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to that portion of the Information that
is required to be disclosed.
     6. Remedies. Each Party acknowledges that if this Agreement is breached an
award of damages may not provide adequate relief. Accordingly, the Disclosing
Party shall be entitled to obtain injunctive relief against the threatened
breach of this Agreement or the continuation of any such breach.
     7. Notices. Any notice to be given in connection with this Agreement shall
be in writing and shall be delivered (i) certified mail, postage prepaid, return
receipt requested, (ii) by a reputable courier service which provides written
evidence of delivery, or (iii) by telefacsimile during the recipient’s normal
business hours (as verified by a regular machine-printed confirmation), and such
notices shall be addressed as provided for in the Lease.
     8. Entire Agreement. This Agreement represents the entire understanding and
agreement of the Parties hereto and may be modified or waived only by a separate
writing, properly executed, expressly so modifying or waiving this Agreement.
     9. Governing Law. This Agreement shall be governed by and construed under
the laws of the State of California without regard to any conflict of laws
provisions. Venue shall be proper in Santa Clara County.
     10. Attorneys’ Fees. If either Party brings an action to enforce the
provisions of this Agreement, the prevailing Party (including a party who agrees
to dismiss an action upon payment of sums allegedly due, or who obtains
substantially the relief sought) shall be entitled to reasonable attorneys’ fees
and court costs.
     11. Miscellaneous. This Agreement shall be binding upon and for the benefit
of the undersigned parties, their successors and assigns. Failure to enforce any
provision of this Agreement shall not constitute a waiver of any term hereof.
     12. Limitation Of Landlord’s Liability. Redress for any claim against
Landlord under this Agreement shall be limited to and enforceable only against
and to the extent of Landlord’s interest in the Building. The obligations of
Landlord under this Agreement are not intended to be and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
or its investment manager’s trustees, directors, officers, partners,
beneficiaries, members, stockholders, employees, or agents, and in no case shall
Landlord be liable to Tenant hereunder for any lost profits, damage to business,
or any form of special, indirect or consequential damages.

                      LANDLORD:       TENANT:    
 
                    SILICON VALLEY CA-I, LLC,
a Delaware limited liability company       INTERWOVEN, INC.,
a Delaware corporation    
 
                   
By:
  RREEF Management Company,                
 
  a Delaware corporation, its Authorized Agent                
By:
          By:        
 
 
 
         
 
   
Name:
  ___DO_NOT_SIGN                                                           Name:
  ___DO_NOT_SIGN                                                        
Title:
          Title:        
 
 
 
         
 
   
Dated:
      , 200___   Dated:       , 200___
 
 
 
         
 
   

               
 
                Initials        

G-2



--------------------------------------------------------------------------------



 



EXHIBIT H – LANDLORD’S LOGO FOR MONUMENT SIGN STRUCTURES
attached to and made a part of the Lease bearing the
Lease Reference Date of December 18, 2006 between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
INTERWOVEN, INC., a Delaware corporation, as Tenant
(TENANT NAME AND LOGO AREA) [f26036f2603604.gif]

               
 
                Initials        

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I – BUILDING SIGN
attached to and made a part of the Lease bearing the
Lease Reference Date of December 18, 2006 between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
INTERWOVEN, INC., a Delaware corporation, as Tenant
(PICTURE) [f26036f2603605.gif]

               
 
                Initials        

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J – MONUMENT SIGN
attached to and made a part of the Lease bearing the
Lease Reference Date of December 18, 2006 between
SILICON VALLEY CA-I, LLC, a Delaware limited liability company, as Landlord and
INTERWOVEN, INC., a Delaware corporation, as Tenant
(PICTURE) [f26036f2603606.gif]

               
 
                Initials        

J-1